 

Exhibit 10.1

 





LEASE

 

LANDLORD RIVER RIDGE LIMITED PARTNERSHIP     TENANT CORBUS PHARMACEUTICALS, INC.
    PREMISES 500 RIVER RIDGE DRIVE, NORWOOD, MA

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE 1. Reference Data 1   1.1 Subject Referred To 1 ARTICLE 2. Premises and
Term 3   2.1 Premises 3   2.2 Term 4   2.3 Option to Extend 5     2.3.1 Option
Period 5     2.3.2 Extended Term - Annual Rent 5 ARTICLE 3. Tenant Improvements
6   3.1 Condition of Premises 6   3.2 Tenant’s Work 6 ARTICLE 4. Rent 7   4.1
The Fixed Rent 7   4.2 Additional Rent 8     4.2.1 Personal Property Taxes 8    
4.2.2 Operating Costs 8     4.2.3 Insurance 12     4.2.4 Services Furnished by
Landlord 13   4.3 Late Payment of Rent 14   4.4 Security Deposit 14   4.5
Electricity Charge 15 ARTICLE 5. Landlord’s Covenants 15   5.1 Affirmative
Covenants 15     5.1.1 Heat and Air-Conditioning 15     5.1.2 Electricity 15    
5.1.3 Cleaning; Water 16     5.1.4 Elevator; Lighting 16     5.1.5 Repairs 16  
5.2 Interruption 16   5.3 Outside Services 16 ARTICLE 6. Tenant’s Additional
Covenants 16   6.1 Affirmative Covenants 16     6.1.1 Perform Obligations 17    
6.1.2 Repair and Maintenance 17     6.1.3 Compliance with Law 17     6.1.4
Indemnification by Tenant 18     6.1.5 Indemnification by Landlord 18     6.1.6
Landlord’s Right to Enter 18     6.1.7 Personal Property at Tenant’s Risk 18    
6.1.8 Yield Up 19     6.1.9 Holdover 19     6.1.10 Rules and Regulations 19    
6.1.11 Estoppel Certificate 19   6.2 Negative Covenants 19     6.2.1 Assignment
and Subletting 20

 

i

 



 

    6.2.2 Nuisance 20     6.2.3 Hazardous Wastes and Materials 20     6.2.4
Floor Load; Heavy Equipment 21     6.2.5 Installation, Alterations or Additions
21     6.2.6 Abandonment 21     6.2.7 Signs 21     6.2.8 Parking and Storage 22
ARTICLE 7. Casualty, Eminent Domain 22   7.1 Termination 22   7.2 Restoration 22
  7.3 Award 22 ARTICLE 8. Defaults 23   8.1 Events of Default 23   8.2 Remedies
23   8.3 Remedies Cumulative 24   8.4 Landlord’s Right to Cure Defaults 24   8.5
Effect of Waivers of Default 24   8.6 No Waiver, Etc 24   8.7 No Accord and
Satisfaction 24 ARTICLE 9. Rights of Mortgage Holders 25   9.1 Rights of
Mortgage Holders 25   9.2 Lease Superior or Subordinate to Mortgages 25 ARTICLE
10. Miscellaneous Provisions 26   10.1 Notices from One Party to the Other 26  
10.2 Quiet Enjoyment 26   10.3 Lease not to be Recorded 26   10.4 Limitation of
Landlord’s Liability 26   10.5 Acts of God 27   10.6 Landlord’s Default 27    
10.6.1 Landlord’s Default - Tenant’s Remedy 27   10.7 After Hours and Holiday
Heating and Air Conditioning 27   10.8 Applicable Law and Construction 27   10.9
Brokerage 28   10.10 Right of First Offer 28   10.11 Roof Deck 29   10.12
Landlord Work 29

 

ii

 

 

Exhibits.

 

The Exhibits listed below in this section are incorporated in this Lease by
reference and are to be construed as a part of this Lease.

 

EXHIBIT A. Plan showing the Premises.

EXHIBIT B. Legal Holidays

EXHIBIT C. Janitorial Specifications

EXHIBIT D. Rules and Regulations

EXHIBIT E. Shared Conference Center

EXHIBIT F. Description of Landlord’s Work

GUARANTEE

 

iii

 

 

LEASE

 

ARTICLE 1.
Reference Data

 

1.1 Subject Referred To.

 

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Section 1.1.

 

Date of this Lease: August 21, 2017     Building: The Building in the Town of
Norwood constructed on the parcels of land described on Exhibit A and now known
as and numbered 500 River Ridge Drive (the Building and such parcels of land
hereinafter being collectively referred to as the “Property”).     Premises:
Approximately 32,733 rentable square feet being the entire second floor of the
Building, shown on the floor plan attached as Exhibit A-1.     Rentable Floor
Area of Premises: 32,733 square feet     Rentable Floor Area of Building:
100,261 square feet     Landlord: River Ridge Limited Partnership    

Original Notice

Address of Landlord:

River Ridge Limited Partnership
c/o Cornerstone Corporation
400 Blue Hill Drive
Westwood, MA 02090
ATTENTION: Paul J. Tryder     Tenant: Corbus Pharmaceuticals, Inc.     Original
Notice: 100 River Ridge Drive
Norwood, MA 02062     Address of Tenant: 500 River Ridge Drive
Norwood, MA 02062     Term: Seven (7) Years     Commencement Date: See Section
2.2

 

1

 

 

Annual Fixed Rent Rate: (Office Space)

For and with respect to the first twelve (12) calendar months, plus the partial
month, if any, immediately succeeding the Commencement Date, at the rate of
$470,000.00 per annum, payable at the rate of $39,166.67 per calendar month and
proportionately at such rate for any partial month.

 

For and with respect to the next twelve (12) calendar months of the term of this
Lease, at the rate of $654,750.00 per annum, payable at the rate of $54,562.50
per calendar month and proportionately at such rate for any partial month.

 

For and with respect to the next twelve (12) calendar months of the term of this
Lease, at the rate of $810,141.75 per annum, payable at the rate of $67,511.81
per calendar month and proportionately at such rate for any partial month.

 

For and with respect to the next twelve (12) calendar months of the term of this
Lease, at the rate of $834,691.50 per annum, payable at the rate of $69,557.63
per calendar month and proportionately at such rate for any partial month.

 

For and with respect to the next twelve (12) calendar months of the term of this
Lease, at the rate of $859,241.25 per annum, payable at the rate of $71,603.44
per calendar month and proportionately at such rate for any partial month.

 

For and with respect to the next twelve (12) calendar months of the term of this
Lease, at the rate of $883,791.00 per annum, payable at the rate of $73,649.25
per calendar month and proportionately at such rate for any partial month.

 

For and with respect to the balance of the Initial Term of this Lease, at the
rate of $908,340.75 per annum, payable at the rate of $75,695.06 per calendar
month and proportionately at such rate for any partial month.

    Base Operating Costs and Taxes:

The Base Operating Costs Year will be calendar year 2018. The Base Year for
Taxes will be Fiscal Year 2018.

    Tenant’s Percentage:

The ratio of the Rentable Floor Area of the Premises to the total Rentable Floor
Area of the Building, which the parties agree is thirty-two and 65/100 (32.65%)
percent.

    Permitted Use:

Professional/Business Office and lawful purposes incidental to such use.

   

Minimum Limits of Liability as set forth in Section 4.2.3: 

 

 



2

 

 

Commercial General Liability: $1,000,000 Per Occurrence, Bodily injury and
Property Damage         $1,000,000 General Aggregate with a Per Location
Aggregate Endorsement         $ 250,000 Any One Fire, Fire Damage       Umbrella
Liability: $2,000,000 Per Occurrence, in excess of underlying limits as set
forth above.       Workers’ Compensation: Statutory     Security Deposit: The
Security Deposit in the amount of $400,000.00 shall be held and disposed of as
provided in Section 4.4. The Security Deposit is being delivered to Landlord in
the form of a Letter of Credit in the amount of the Security Deposit and the
term “Security Deposit” includes, without limitation, the unapplied proceeds of
any Letter of Credit delivered to Landlord from time to time pursuant to Section
4.4. The Letter of Credit shall be a standby irrevocable letter of credit,
payable on sight, renewed annually which shall have a final expiration date no
earlier than thirty (30) days next following the expiration of the term of this
Lease, as it may be extended, and shall be issued by a bank and be upon such
form as are satisfactory to Landlord in all respects. Provided that the Tenant
is not in default under this Lease as of the third (3rd) anniversary of the
Commencement Date, the amount of the Security Deposit will be reduced to
$300,000.00 and then, provided that the Tenant is not in default under this
Lease as of the fourth (4th) anniversary of the Commencement Date, the amount of
the Security Deposit will be reduced to $200,000.00. As a condition to any
reduction in the Security Deposit for any such amount, Tenant must provide
reasonable evidence to Landlord that it has at least $50,000,000 in unencumbered
funds in an account in its name at a United States banking institution.
Reasonable evidence shall constitute a confirmation letter from a depository
entity.

 

ARTICLE 2.

Premises and Term

 

2.1 Premises. Landlord hereby Leases to Tenant and Tenant hereby Leases from
Landlord, subject to and with the benefit of the terms, covenants, conditions
and provisions of this Lease, the Premises, excluding exterior faces of exterior
walls, the common stairways, stairwells, elevators and elevator shafts, and
pipes, ducts, conduits, wires and appurtenant fixtures servicing exclusively or
in common other parts of the Building, and if Tenant’s space includes less than
the entire rentable area of any floor, excluding the central core area of such
floor.

 

3

 

 

Tenant shall have, as appurtenant to the Premises, rights to use in common,
subject to reasonable rules of general applicability to tenants of the Building
from time to time made by Landlord of which Tenant is given written notice: (a)
the common lobbies, hallways, stairways and elevators of the Building, (b) the
common pipes, ducts, conduits, wire and appurtenant fixtures serving the
Premises, (c) common walkways and driveways necessary for access to the
Building, (d) the common parking areas serving the Building, and (e) if the
Premises include less than the entire rentable area of any floor, the common
toilets and other common facilities in the central core area of such floor.

 

Tenant shall have the equal right as the other tenants to use the first floor
conference center at no cost as shown on Exhibit E. Landlord will establish an
internet based reservation system so that the conference center can be reserved
in advance. The conference center shall be available between 8:00 a.m. and 6:00
p.m., Monday through Friday, and shall be subject to such reasonable rules and
regulations with respect to the same as Landlord may from time to time
designate, which may include the reimbursement of out-of-pocket expenses for
cleaning expenses incurred in operating the conference center during the period
of time that it is being utilized by the Tenant. The Tenant acknowledges that
the use of the conference center is on a non-exclusive basis with the other
tenants and occupants of the Building and others entitled thereto.

 

Landlord reserves the right from time to time (with reasonable prior written
notice to Tenant, except in emergencies), in such manner as to reduce to a
minimum interference with Tenant’s use of the Premises (so long as services to
the Premises and the Building’s common areas are not diminished): (a) to
install, use, maintain, repair, replace and relocate for service to the Premises
and other parts of the Building, pipes, ducts, conduits, wires and appurtenant
fixtures, however located in the Premises or Building, (b) to alter or relocate
any other common facility, (c) to make any repairs and replacements to the
Premises which Landlord may deem necessary, and (d) in connection with any
excavation made upon adjacent land of Landlord or others, to enter, and to
license others to enter, upon the Premises to do such work as the person causing
such excavation deems necessary to preserve the wall of the Building from injury
or damage and to support the same.

 

2.2 Term.

 

2.2.1 TO HAVE AND TO HOLD for a term (the “Term”) beginning on the Commencement
Date and continuing for a period of seven (7) years. The “Commencement Date”
shall be the earlier of (x) the date upon which the Tenant’s Work (as defined in
Section 3.2 below) shall be substantially completed except for minor punch list
items and an occupancy permit has been issued, and (y) the 181st day after the
date of the full execution of the Lease. Upon the Commencement Date, the
Landlord and the Tenant shall confirm the Commencement Date in writing.

 

4

 

 

2.3 Option to Extend.

 

2.3.1 Option Period. Provided that Tenant is not in default in the performance
of its obligations under the Lease either at the time of exercise or at the date
the Extended Term is to commence, Tenant shall have the option to extend the
Term of this Lease for one (1) additional term of not less than five (5) years
nor more than ten (10) years (the “Extended Term”) as set forth in a notice of
election of such extension which must be given at least two hundred seventy
(270) days prior to the end of the Initial Term, time being of the essence
thereof on the same terms and conditions of this Lease, except that annual rent
will be determined pursuant to paragraph 2.3.2.

 

2.3.2 Extended Term - Annual Rent. The Annual Rent for the Extended Term shall
be determined as follows:

 

(a) The annual base rent during the Extended Term shall be equal to an amount
representative of the then Fair Market Rent of the Premises as of the
commencement of the Extended Term, but in no event less than $908,340.75 per
annum. “Fair Market Rent” shall be based on the rent generally payable in the
general area of Norwood, Massachusetts for space approximately the same size,
level of Landlord improvement and location as the Building for an equivalent
term and for similar terms and conditions as contained in the Lease, taking into
account all relevant factors.

 

(b) Within thirty (30) days after Tenant exercises its option to extend,
Landlord will advise Tenant in writing (“Landlord’s Rental Notice”) of its
determination of Fair Market Rent for the Premises. If Landlord and Tenant
cannot agree on the Fair Market Rent for the Extended Term within fifteen (15)
day of Tenant’s receipt of Landlord’s Rental Notice, then within thirty (30)
days after such failure to reach agreement, Tenant shall have the right to
submit to Landlord a notice in writing (“Tenant’s Rental Determination”) stating
what Tenant perceives to be the Fair Market Rent projected to the commencement
date of the Extended Term. Landlord and Tenant shall again endeavor to agree on
the Fair Market Rent. If within fifteen (15) days of Tenant’s submittal of
Tenant’s Rental Determination, Landlord and Tenant cannot agree on the Fair
Market Rent, they shall each appoint an appraiser who is a member of the Member
Appraisal Institute (MAI) of the American Institute of Real Estate Appraisers or
a real estate broker with at least five (5) years of experience leasing office
space in the area in which the Building is located. In the event either party
fails to so appoint an appraiser on or before the day specified in the preceding
sentence, the person appointed as the appraiser may appoint an appraiser to
represent the expiration of such period. The two appraisers appointed in either
manner shall then proceed to appraise the Premises and determine its Fair Market
Rent. In the event of their inability to reach a determination of such Fair
Market Rent within thirty (30) days after their appointment, then they shall
select a third appraiser. Landlord and Tenant agree to be bound by the
determination of the Fair Market Rent of the Premises by the mutual agreement of
the appraisers or by the determination of the third appraiser, if applicable;
provided, however, Landlord and Tenant agree that (a) if said determination
exceeds the rental determination set forth in Landlord’s Rental Notice, the Rent
during the Extended Term shall equal the amount set forth in Landlord’s Rental
Notice, and (b) if said determination is less than Tenant’s Rent Determination,
the Fixed Rent during the Extended Term shall equal Tenant’s Rent Determination,
and (c) if said rental determination is between Landlord’s Rental Notice and
Tenants’ Rental Notice, such rent determination shall be the Fixed Rent. Each
party shall be responsible for the fees and disbursements of its appraiser and
attorneys, and the parties shall share equally the fees and disbursements of the
third appraiser.

 

5

 

 

(c) In order to exercise the right to extend as provided in this Section 2.3,
the Tenant must give the Landlord written notice nine (9) months prior to the
expiration of the Term. As used in this Lease, “Term” shall mean the Initial
Term as may be extended hereunder.

 

ARTICLE 3.

Tenant Improvements

 

3.1 Condition of Premises.

 

3.1.1 The Premises are Leased in an “as is” condition. Landlord will make
available for Tenant use as part of the Tenant’s work all existing doors to the
space. Tenant acknowledges that, except as otherwise expressly provided in this
Lease, Landlord has made no warranties or representations as to the condition
thereof.

 

3.1.2 Tenant further acknowledges that Landlord has no present or future
intention to make any alterations, renovations or improvements to the Premises
except for the Landlord’s Work and the Landlord represents and warrants that the
Building has been maintained in good repair and all Building mechanical,
plumbing, electrical, HVAC and structural systems and facilities are in good
working condition working properly as designed for general office space.

 

3.1.3 Landlord further represents and warrants that to its knowledge the
Building and the Premises are not in violation of any applicable federal, state
and local laws, including, without limitation, those relating to environmental,
zoning matters and accessibility and that Tenant’s use of the Premises as
general office space does not violate or otherwise contravene applicable law.

 

3.2 Tenant’s Work. Tenant shall perform such work to the Premises as Tenant
shall determine in order to prepare the Premises for its initial occupancy, such
work to be performed at its sole cost and expenses (except as hereinafter
provided) in accordance with all applicable law and in accordance with plans and
specifications therefor which Landlord has approved, such approval not to be
unreasonably withheld, delayed or conditioned. Promptly after the execution of
this Lease, Tenant shall have such plans and specifications prepared and
submitted to Landlord no later than ninety (90) days after the date of execution
of this Lease. Tenant shall obtain all necessary governmental permits for such
work and shall perform such work expeditiously and in a manner which does not
cause any undue interference with the operations of any other tenants at the
Building. All of such work shall be performed in accordance with reasonable
rules and regulations therefor which Landlord has provided. Any contractor
performing such work shall maintain commercial general liability insurance in an
amount of at least $3,000,000 naming the Landlord as an additional insured and a
certificate of such insurance shall be submitted to Landlord prior to the date
that any such work is commenced.

 

In addition the Tenant responsibilities and scope of work are further defined in
the Landlord/Tenant Responsibility Matrix which is attached as Exhibit F.

 

6

 

 

Landlord shall make available to Tenant a construction allowance (the “Tenant
Allowance”) in the amount of One Million Eighty Thousand One Hundred Eighty-Nine
Dollars ($1,080,189.00) (subject to reduction as provided in Section 10.12)
which Tenant may use for the design and performance of such work as follows: no
more than once per calendar month, Tenant may submit to Landlord a Requisition
(as that term is hereinafter defined) and Landlord shall pay the amount of the
Requisition to Tenant provided that no default of Tenant that has been noticed
in writing to the Tenant, then exists and the total amount of all payments made
by Landlord to Tenant hereunder shall not exceed $1,080,189.00. Such payments
shall be made by Landlord to Tenant within thirty (30) days after the date of
its receipt of a Requisition.

 

As used herein, a Requisition shall mean that Tenant has submitted to Landlord
an invoice setting forth the work and services performed to date, itemizing the
cost of such work and services, and evidencing the cost of such work and
services through paid invoices, receipts and the like, together with a partial
lien waiver from the general contractor and all subcontractors having a contract
in excess of $2,500.00 and a certificate from Tenant’s architect to Landlord
that all of such work has been performed in accordance with the plans and
specifications approved by Landlord. The initial Requisition shall be
accompanied by a IRS W-9 statement completed by Tenant. The amount of costs and
expenses for which a Requisition is made shall not exceed ninety percent (90%)
of the actual costs and expenses incurred by Tenant (in other words there shall
be a ten percent (10%) holdback until the final Requisition which must be
accompanied by a certificate from Tenant’s architect that the work has been
completely performed in accordance with said plans and specifications, a
certificate of occupancy issued by the Town of Norwood, and final lien waivers
from the general contractor and all subcontractors having a contract in excess
of $2,500. For the purposes hereof, architects and engineers shall be deemed to
be subcontractors. At any time that a Requisition is received a lien has been
filed against the Property or a part thereof arising out of Tenant’s Work or
such services, then Landlord may withhold from the amount of the Requisition, an
amount equal to one hundred fifty percent (150%) of the amount of such lien
until such lien has been released of record, through bonding or the like. At the
time of each Requisition, Landlord shall have a credit against the amount due
and payable in the amount in which Landlord has theretofore paid under this
Section. In the event that Tenant does not claim any part of said Allowance
within twelve (12) months after the date of this Lease, then Landlord shall have
no obligation to pay any such amount.

 

ARTICLE 4.

Rent

 

4.1 The Fixed Rent. Tenant covenants and agrees to pay rent to Landlord at the
Original Notice Address of Landlord or at such other place or to such other
person or entity as Landlord may by notice in writing to Tenant from time to
time direct, at the Annual Fixed Rent Rate, in equal installments at the Monthly
Fixed Rent Rate (which is 1/12th of the Annual Fixed Rent Rate), in advance, on
the first day of each calendar month included in the Term; and for any portion
of a calendar month at the beginning or end of the Term, at that rate payable in
advance for such portion.

 

7

 

 

4.2 Additional Rent. Tenant covenants and agrees to pay, as Additional Rent, its
pro rata share of increases in Operating Costs and Taxes with respect to the
Premises as provided in this Section 4.2 as follows:

 

4.2.1 Personal Property Taxes. Tenant shall pay all taxes charged, assessed or
imposed upon the personal property of Tenant in or upon the Premises.

 

4.2.2 Operating Costs. Within a reasonable time after calendar year 2018,
Landlord shall provide Tenant with an itemized statement of Base Operating
Costs, together with copies of all bills issued by governmental authorities with
respect to Taxes included in Base Operating Costs. If, during the Term hereof,
Operating Costs (as hereinafter defined) incurred by Landlord in any calendar
year shall exceed Base Operating Costs, Tenant shall reimburse Landlord, as
Additional Rent, for Tenant’s Percentage of any such excess (such amount being
hereinafter referred to as the “Operating Costs Excess”). Tenant shall remit to
Landlord, on the first day of each calendar month, estimated payments on account
of Operating Costs Excess, such monthly amounts to be sufficient to provide
Landlord, by the end of the calendar year, a sum equal to the Operating Costs
Excess, as reasonably estimated by Landlord from time to time and set forth in a
statement delivered by Landlord to Tenant. If, at the expiration of the year in
respect of which monthly installments of Operating Costs Excess shall have been
made as aforesaid, the total of such monthly remittances is greater than the
actual Operating Costs Excess for such year, as shown on the Annual Statement
within thirty (30) days (as hereinafter defined) for such year, Landlord shall
pay to Tenant, or credit against the next accruing payments to be made by Tenant
pursuant to this subsection 4.2.2, the difference; if the total of such
remittances is less than the Operating Costs Excess for such year, Tenant shall
pay the difference to Landlord within thirty (30) days from the date of Tenant’s
receipt of the Annual Statement. Following each calendar year, Landlord shall
furnish to Tenant an itemized statement, in reasonable detail, of the Operating
Costs Excess during such year (the “Annual Statement”), prepared, allocated and
computed in accordance with generally accepted accounting principles. 

 

Any reimbursement for Operating Costs due and payable by Tenant with respect to
periods of less than twelve (12) months shall be equitably prorated.

 

The Term “Operating Costs” shall mean all costs or expenses incurred for the
operation, cleaning, maintenance, repair and up-keep of the Property. More
specifically, Operating Costs shall mean the following: snow removal,
landscaping and grounds maintenance, parking lot operation and maintenance,
security, operation and repair of heating and air-conditioning equipment,
elevators, lighting and any other Building equipment or systems) and of all
repairs and replacements (other than maintenance, or repairs for which Landlord
has received full reimbursement from contractors, other tenants of the Building
or from others or improvements of services provided for the exclusive benefit of
other tenants) necessary to keep the Property in good working order, repair,
appearance and condition similar to existing conditions; all costs, including
material and equipment costs, for cleaning and janitorial services to the
Building (including window cleaning of the Building); all costs of any
reasonable insurance carried by Landlord relating to the Property; all costs
related to provision of heat (including oil, electric, steam and/or gas),
air-conditioning, and water (including sewer charges) and other utilities to the
Building (exclusive of reimbursement to Landlord for any of same received as a
result of direct billing to any tenant of the Building); reasonable payments
under all service contracts relating to the foregoing; all compensation, fringe
benefits, payroll taxes and workmen’s compensation insurance premiums related
thereto with respect to any employees of Landlord or its affiliates to the
extent engaged in security and maintenance of the Property (provided that
payments to affiliates are not more than would be paid to a third party in
arms-length transactions in respect of said services); a reasonable management
fee (provided that any management fee paid to an affiliate shall not exceed an
amount that would be paid to a third party management company).

 

8

 

 



There shall not be included in such Operating Costs brokerage fees (including
rental fees) related to the operation of the Building or any other expenditures
made by Landlord in connection with any effort to Lease, rent or sell the
Building or the Property, except as otherwise expressly provided in this Lease;
principal or interest payments on loans secured by mortgages or trust deeds on
the Property; depreciation charges incurred on the Property; or expenditures
made by Tenant with respect to the provision of electricity to the Premises.

 

In addition, the following shall not be included in Operating Costs:

 

(a) except as provide in this subsection (a) any expenses which under generally
accepted accounting principles, consistently applied, and sound management
practices would not be considered a capital items and expenditures; (e.g.
replacement of foundations, roof and roof structure, windows, structural and
exterior portions of the walls of the Property and major mechanical systems
(including heating, electrical, plumbing, ventilating and air conditioning
fixtures and systems and other mechanical equipment and appurtenances). If,
during the Term of this Lease, Landlord shall replace any capital items or make
any capital expenditures in order to, in either case, comply with future law,
effect savings in Operating Costs or keep the Property in good working order,
repair, appearance and condition (collectively called “capital expenditures”)
that total amount is not includible in Operating Costs for the calendar year in
which they were made, there shall nevertheless be included in Operating Costs
for each calendar year in which and after such capital expenditure is made the
annual charge off of such capital expenditure. Annual charge off shall be
determined by (i) dividing the original cost of the capital expenditure by the
number of years of useful life thereof. (The useful life shall be reasonably
determined by Landlord in accordance with generally accepted accounting
principles and practices in effect at the time of acquisition of the capital
items) =; and (ii) adding to such quotient an interest factor computed on the
unamortized balance of such capital expenditure based upon an interest rate
reasonably determined by Landlord as being the interest rate then being charged
for long-term mortgages by institutional lenders on the like properties within
the locality in which the Building is located;

 

(b) all costs associated with the operation of the business of the entity which
constitutes “Landlord” (as distinguished from the costs of Building operations)
including, but not limited to, Landlord’s or Landlord’s managing agent’s general
corporate overhead and general administrative expenses or such costs that would
be normally included in a management fee (e.g., placement/recruiting fees for
employees, risk management costs, corporate accounting, employee training
programs, health/sports club dues, tickets to special events, bank charges,
etc.) and costs incurred for implementation, collection and enforcement of lease
or sublease provisions with respect to other tenants in the building;

 

9

 

 

(c) costs incurred by Landlord in connection with the correction of defects in
design and construction of the Building or Land;

 

(d) any costs of any services sold or provided to tenants or other occupants for
which Landlord or its managing agent is entitled to be reimbursed by such
tenants or other occupants as an additional charge or rental over and above the
basic rent (and escalations thereof).

 

(e) overhead or profits paid to subsidiaries or affiliates of Landlord, or to
any party as a result of a non-competitive selection process, for management or
other services to the Building, or for supplies or other materials, to the
extent that the costs of such services, supplies, or materials exceed the costs
that would have been paid had the services, supplies or materials been provided
by parties unaffiliated with the Landlord on a competitive basis and are
consistent with those incurred by similar buildings in the same metropolitan
area in which the Building is located;

 

(f) wages, salaries and other compensation paid to any employee of Landlord
and/or Landlord’s managing agent other than employees of Landlord or Landlord’s
managing agent to the extent engaged in security and maintenance of the
Property;

 

(g) subject to Tenant’s obligations under the provisions of Section 6.2.3
hereof, any cost or expense related to removal, cleaning, abatement or
remediation of “hazardous material” in or about the Building and/or the Land,
including without limitation, hazardous substances in the ground, water or soil;

 

(h) Landlord’s gross receipts taxes, personal and corporate income taxes,
inheritance and estate taxes, other business taxes and assessments, franchise,
gift and transfer taxes, and all other real estate taxes relating to a period or
payable outside the Term of the Lease;

 

(i) any fines, costs, penalties or interest resulting from the negligence,
misconduct or omission of the Landlord or its agents, contractors, or employees;

 

(j) any rental payments and related costs pursuant to any ground Lease of land
underlying all or any portion of the Building and Land or any costs related to
any reciprocal agreement;

 

(k) any rental and any associated costs, either actual or not, for the
Landlord’s or Landlord’s management agent’s management and/or leasing office;

 

(l) costs incurred in connection with upgrading the Building to comply with
disability of insurance requirements, or life safety codes, ordinances,
statutes, or other laws in effect prior to the Commencement Date, including
without limitation the Americans With Disabilities Act, including penalties or
damages incurred as a result of non-compliance; and

 

(m) costs for sculpture, paintings and other objects of art.

 

10

 

 



If during any portion of any year for which Operating Costs are being computed
(including calendar 2018), the Building was not at least 95% occupied by tenants
or if Landlord was not supplying all tenants with the services being supplied
hereunder, actual Operating Costs incurred shall be reasonably extrapolated by
Landlord to the estimated Operating Costs that would have been incurred if the
Building were so occupied by tenants or if such services were being supplied to
all tenants, and such extrapolated amount shall, for purposes of this Section
4.2.2, be deemed to be the Operating Costs of such year.

 

Taxes shall mean all taxes, assessments, betterments and other charges and
impositions (including, but not limited to, fire protection service fees and
similar charges) levied, assessed or imposed at any time during the Term by any
governmental authority upon or against the Property, or taxes in lieu thereof,
and additional types of taxes to supplement real estate taxes due to legal
limits imposed thereon (provided, however, that taxes shall not include any fees
or penalties imposed as a result of Landlord’s failure to pay taxes in a timely
manner). If, at any time during the Term of this Lease, any tax or excise on
rents or other taxes, however described, are levied or assessed against Landlord
with respect to the rent reserved hereunder, either wholly or partially in
substitution for, or in addition to, real estate taxes assessed or levied on the
Property, such tax or excise on rents shall be included in taxes; however, taxes
shall not include franchise, estate, inheritance, succession, capital levy,
transfer, income or excess profits taxes assessed on Landlord or affiliates,
including beneficiaries. Taxes shall include any estimated payment made by
Landlord on account of a fiscal tax period for which the actual and final amount
of taxes for such period has not been determined by the governmental authority
as of the date of any such estimated payment.

 

If in any fiscal tax year after the fiscal tax year ending June 30, 2019, Taxes
shall exceed the Taxes for the Base Year for Taxes, then Tenant shall pay
Landlord Tenant’s Percentage thereof within thirty (30) days after billing
therefor, and Tenant thereafter shall pay to Landlord monthly, together with
Fixed Rent, an amount equal to that of the estimated amount of such excess,
subject to year end adjustment when the actual Taxes have been determined. If
Landlord receives an abatement or refund for Taxes in respect of any tax year
where Tenant paid Tenant’s Percentage of such excess then Landlord shall remit
to Tenant Tenant’s Percentage of such abatement or refund net of the costs of
obtaining the same, but not in excess of the amount Tenant paid.

 

Provided Landlord is not prosecuting an abatement with respect thereto, Tenant
may prosecute appropriate proceedings for abatement or reduction of any taxes
with respect to which Tenant is required to make payments as hereinbefore
provided, such proceedings to be conducted jointly with any other parties,
including Landlord, who have contributed to the payment of such taxes and Tenant
agrees to save Landlord harmless from all costs and expenses incurred on account
of Tenant’s participation in such proceedings. Landlord, without obligating
itself to incur any costs or expenses in connection with such proceedings shall
cooperate with Tenant with respect to such proceedings so far as reasonably
necessary. Any abatement or reduction effected for such proceedings shall accrue
to the benefit of Tenant and Landlord and such other parties as their interests
may appear according to their respective contributions to the taxes involved in
any such proceedings.

 

11

 

 



Tenant or its accountants shall have the right to inspect, at reasonable times
and in a reasonable manner, during the ninety (90) day period following delivery
of any Annual Statement of Landlord with regard to Operating Costs Excess and
Taxes, such of Landlord’s books of account and records as pertain to and contain
information concerning Operating Costs and Taxes in order to verify the amounts
charged to Tenant in respect thereof.

 

4.2.3 Insurance. Tenant shall maintain throughout the Term, the following
insurance which shall be arranged with insurance carriers licensed to provide
such insurance in the Commonwealth of Massachusetts. Insurance carriers shall be
subject to the reasonable approval of Landlord.

 

All insurance required shall be evidenced to Landlord by the presentation of
certificates of insurance prior to the commencement of the Lease Term. All
certificates shall identify the Landlord and its address as certificateholder,
and shall provide the Landlord with a minimum of thirty (30) days advance notice
of cancellation, intent to not renew, or material change to the terms or
conditions of the policy coverage.

 

General Liability

 

Commercial general liability insurance on an occurrence form insuring Tenant as
primary insured (and naming Landlord (and its reasonable designees) as an
additional insured) against all claims, loss, costs, expenses and demands for
death or injury to persons or damage to property which may be claimed to have
occurred as a result of the acts or omissions of the Tenant, and insuring the
indemnification obligation of Tenant as specified in Section 6.1.4 of the Lease,
with minimum limits of liability as set forth in Section 1.1 of the Lease.
Landlord shall be named as an additional insured, and the policy shall contain a
provision that allows the Tenant to waive its rights of recovery against other
parties.

 

Workers’ Compensation

 

Workers’ compensation insurance covering all of the Tenant’s employees in
accordance with the laws of the Commonwealth of Massachusetts, with minimum
employers liability limits as specified in Section 1.1 of the Lease, but no less
than limits necessary to meet the underlying requirements of umbrella liability.

 

Umbrella Liability

 

Umbrella Liability insurance on a per occurrence basis providing coverage for
the benefit of Landlord and Tenant in excess of the insurance specified herein,
with minimum limits of liability as set forth in Section 1.1 of the Lease.
Landlord shall be named as an additional insured.

 

Property Insurance

 

All risk property insurance, including flood and earthquake, covering all
Tenant’s furniture, fixtures, equipment, improvements and other property of
Tenant, or property of others for which the Tenant is responsible, at full
insurable replacement cost.

 

12

 

 

Landlord’s Insurance

 

Landlord shall maintain, throughout the Term

 

(i) all risk fire and casualty insurance on a replacement value, agreed amount
basis with such deductibles as Landlord may consider appropriate;

 

(ii) commercial general liability insurance for injury to person or property
occurring in the common areas of the Building and the Property with such
deductibles as Landlord may consider appropriate but in no event less than what
the Tenant is required to maintain under this Lease.

 

Waiver of Subrogation

 

Landlord and Tenant each waives any claim it might have against the other for
any injury to or death of any person or persons or damage to or theft,
destruction, loss, or loss of use of any property (a “Loss”), to the extent the
same is insured against under any insurance policy that covers the Building, the
Premises, Landlord’s or Tenant’s fixtures, personal property, Leasehold
improvements, or business, or, in the case of Tenant’s waiver, is required to be
insured against under the terms hereof, regardless of whether the negligence of
the other party caused such loss. Each party shall cause its insurance carrier
to endorse all applicable policies waiving the carrier’s rights of recovery
under subrogation or otherwise against the other party.

 

4.2.4 Services Furnished by Landlord. Tenant shall have access to the Building
and Premises 24 hours per day and 7 days per week. Landlord shall, at its
expense, furnish, as incident to this Lease, the following services and
utilities:

 

  1) Heat and air conditioning in reasonable amounts and as appropriate to the
reasonable comfort of the Tenant shall be provided at Landlord’s expense Monday
through Friday from 8:00 A.M. to 6:00 P.M. and 8:00 A.M. to Noon on Saturdays,
excluding legal holidays which are listed on Exhibit B.         2) The
management of the Property;         3) To the extent required under Section
5.1.5 keeping the Building and common areas and HVAC and other systems in good
order, repair and condition.         4) Clean Tenant’s Premises Monday through
Friday in conformity with normal first class office standards, excluding legal
holidays.         5) Clean the common areas of the Property Monday through
Friday in conformity with normal first class office standards excluding legal
holidays.         6) Electricity for lights and plugs shall be separately
submetered at Landlord’s expense, and paid for by the Tenant. Landlord shall
install and replace Building standard light bulbs at Tenant’s expense.

 

13

 

 

Landlord reserves the right to interrupt, curtail, stop or suspend the
furnishing of any services and the operation of the plumbing and electric
systems due to any event beyond the reasonable control of Landlord, including
without limitation acts of God, fire, explosion, flood, drought, war, riot,
sabotage, embargo, strike or other labor trouble, a national health emergency or
compliance with any order or regulation of any government entity acting with
color of right (each a Force Majeure Event”). There shall be no diminution or
abatement of rent or other compensation due from Tenant to Landlord hereunder,
nor shall this Lease be affected or any of the Tenant’s obligations hereunder be
reduced, and the Landlord shall have no responsibility or liability for any such
interruption, curtailment, stoppage, or suspension of services or systems as in
this Article 4; provided, that Landlord exercises reasonable diligence to
restore such services and Landlord’s negligence or misconduct was not the cause
of the same.

 

Landlord also reserves the right, with reasonable advance written notice to
Tenant to interrupt, curtail, stop or suspend the furnishing of any services to
the Building for the purpose of making repairs, alterations, replacements or
improvements which, in the reasonable judgment of the Landlord, are necessary or
desirable to be made; provided, that Landlord exercises reasonable diligence to
reduce any interruptions to Tenant’s business.

 

4.3 Late Payment of Rent. If any installment of rent is paid more than fifteen
(15) days after the date the same was due, and if on a prior occasion in the
twelve (12) month period prior to the date such installment was due an
installment of rent was paid more than fifteen (15) days after the same was due,
then Tenant shall pay Landlord a late payment fee equal to five (5%) percent of
the overdue payment.

 

4.4 Security Deposit. Upon signing this Lease, Tenant shall provide Landlord
with a standby irrevocable letter of credit issued by a bank reasonably
satisfactory to Landlord and in commercially reasonable form in an amount equal
to $400,000.00. Said letter of credit shall be held by Landlord as security for
the faithful performance by Tenant of all the terms of this Lease by said Tenant
to be observed and performed. The security deposit shall not be mortgaged,
assigned, transferred or encumbered by Tenant without the written consent of
Landlord and any such act on the part of Tenant shall be without force and
effect and shall not be binding upon Landlord. The letter of credit shall
provide for an annual term of twelve months and will be renewed annually by the
Tenant and unless it is renewed or replaced at least 60 days prior to its
maturing, Landlord may draw down the letter of credit in full and hold the same
as a cash security deposit hereunder. For the final year of the lease the term
of the letter of credit shall be not less than thirty (30) days after the stated
expiration date of this Lease.

 

If the Fixed Rent or Additional Rent payable hereunder shall be overdue and
unpaid or should Landlord make payments on behalf of the Tenant, or Tenant
breach any of its obligations under this Lease, then Landlord may after written
notice to Tenant and a reasonable time to cure, and after all applicable
grace/notice periods have expired without such rent being paid or such breach
being cured to the reasonable satisfaction of Landlord , at its option and
without prejudice to any other remedy which Landlord may have on account
thereof, draw down on such letter of credit in such amounts as may be necessary
to compensate Landlord toward the payment of Fixed Rent, Additional Rent or
other sums or loss or damage sustained by Landlord due to such breach on the
part of Tenant; and Tenant shall forthwith upon demand restore said security to
the original sum. Should Tenant comply with all of said terms and promptly pay
all of the rentals as they fall due and all other sums payable by Tenant to
Landlord, such letter of credit shall duly expire.

 

14

 

 

In the event of bankruptcy or other creditor-debtor proceedings against Tenant,
all securities shall be deemed to be applied first to the payment of rent and
other charges due Landlord for all periods prior to the filing of such
proceedings.

 

4.5 Electricity Charge. In addition to the Annual Fixed Rent, the Tenant shall
pay to the Landlord for actual electricity charges for lights and plugs in the
Premises based on the submeter’s calculation of electrical consumption. The
Landlord shall bill Tenant for electricity charges (which billing may be made
monthly) subject Landlord’s review of Tenant’s actual usage based on submeter
readings and the cost of the electricity paid by the Landlord, and Tenant shall
pay any such bill within fifteen (15) days. Upon request, the Landlord will
provide the Tenant copies of its electrical bills.

 

ARTICLE 5.

Landlord’s Covenants

 

5.1 Affirmative Covenants. Landlord covenants with Tenant:

 

5.1.1 Heat and Air-Conditioning. To furnish to the Premises, and maintain in
good working condition heat and air-conditioning, reserving the right, at any
time, to change energy or heat sources, (provided that Landlord shall use
commercially reasonable efforts not to unreasonably interfere with Tenant’s
business or otherwise inconvenience Tenant) sufficient to maintain the Premises
at comfortable temperatures as generally maintained in comparable office
buildings within the geographic area in which the Building is located (subject
to all federal, state and local regulations relating to the provision of heat).
Landlord will provide that HVAC system is in good working order when Tenant
occupies the Premises and the Landlord will repair or replace any defective VAV
boxes in the Premises prior to the Tenant occupying the Premises.

 

5.1.2 Electricity. To furnish to the Premises separately metered electricity for
Tenant’s Permitted Uses in amounts adequate for general office purposes. If
Tenant shall require electricity in excess of reasonable quantities for Tenant’s
Permitted Uses and if (i) in the reasonable judgment of a qualified electrical
engineer, Landlord’s facilities are inadequate for such excess requirements, or
(ii) such excess use shall result in an additional burden on the Building
utilities systems and additional cost to Landlord on account thereof, as the
case may be, (a) Tenant shall, upon demand, reimburse Landlord for such
additional cost, as aforesaid, or (b) Landlord, upon written request, and at the
sole cost and expense of Tenant, will furnish and install such additional wire,
conduits, feeders, switchboards and appurtenances as reasonably may be required
to supply such additional requirements of Tenant (if electricity therefor is
then available to Landlord), provided that the same shall be permitted by
applicable laws and insurance regulations and shall not cause permanent damage
or injury to the Building or cause or create a dangerous or hazardous condition
or entail excessive or unreasonable alterations or repairs.

 

15

 

 

5.1.3 Cleaning; Water. To provide cleaning to the Premises in accordance with
cleaning and janitorial standards set forth in Exhibit C; and to furnish hot and
cold water for the kitchenette included in the Premises and ordinary cleaning,
lavatory and toilet facilities.

 

5.1.4 Elevator; Lighting. To furnish elevator service from the lobby to the
Premises; and to provide adequate lighting to public and common areas of the
Building comparable to that supplied to other office buildings within the
geographic area in which the Building is located.

 

5.1.5 Repairs. Except as otherwise expressly provided herein, to make such
repairs and replacements to the roof, exterior walls, floor slabs and other
structural components of the Building, and to the common areas (including
pavement and parking area lighting), facilities and plumbing, electrical,
heating, ventilating and air-conditioning systems of the Building (including but
not limited to any repairs or replacements defined as a capital expenditure
above) as may be necessary to keep them in good repair and working order and
condition (exclusive of special equipment installed by Tenant) and except for
those repairs required to be made by Tenant pursuant to Section 6.1.3 hereof and
repairs or replacements occasioned by any willful act or negligence of Tenant,
its servants, agents, customers, contractors, employees, invitees, or
licensees).

 

5.2 Interruption. Landlord shall be under no responsibility or liability for
failure or interruption of any of the above described services, repairs or
replacements caused by a Force Majeure Event; provided, that Landlord uses
commercially reasonable efforts to cure such failure or interruption and
Landlord’s negligence or misconduct did not contribute to the same. Provided
that Landlord uses commercially reasonable efforts to cure such failure or
interruption and Landlord’s negligence or misconduct did not contribute to the
same, such Force Majeure Event shall not be construed as an eviction of Tenant,
actual or constructive, nor shall Tenant be released from prompt fulfillment of
any of its covenants under this Lease.

 

5.3 Outside Services. In the event Tenant wishes to provide outside services for
the Premises over and above those services to be provided by Landlord as set
forth herein, Tenant shall first obtain the prior written approval of Landlord
for the installation and/or utilization of such services, which approval shall
not be unreasonably withheld or delayed. (“Outside services” shall include, but
shall not be limited to, cleaning services, television, so-called “canned music”
services, security services and the like.) In the event Landlord approves the
installation and/or utilization of such services, such installation and
utilization shall be at Tenant’s sole cost, risk and expense. Landlord
acknowledges that Tenant, subject to Landlord’s approval, not to be unreasonably
withheld, as to the identity of the provider or the method of installation,
shall have the right to have the following within the Premises: vending,
catering, security guard service and security system.

 

ARTICLE 6.

Tenant’s Additional Covenants

 

6.1 Affirmative Covenants. Tenant covenants at all times during the Term and for
such further time (prior or subsequent thereto) as Tenant occupies the Premises
or any part thereof:

 

16

 

 



6.1.1 Perform Obligations. To perform promptly all of the obligations of Tenant
set forth in this Lease; and to pay when due the Fixed Rent and Additional Rent
and all charges, rates and other sums which by the terms of this Lease are to be
paid by Tenant.

 

6.1.2 Repair and Maintenance. Except as otherwise provided herein, to maintain
in the Premises any special equipment (i.e. dedicated cooling equipment in a
computer room but excluding HVAC equipment for the general office space )
installed by Tenant in good working order and condition; to keep all glass in
windows and doors of the Premises (except glass in the exterior walls of the
Building) whole and in good condition with glass of the same quality as that
injured or broken; and to make as and when needed as a result of misuse by, or
neglect of Tenant or Tenant’s servants, employees, agents, invitees or licensees
or otherwise, all repairs necessary, which repairs and replacements shall be in
quality and class equal to the original work. Landlord, upon default of Tenant
hereunder and upon prior notice to Tenant, may elect, at the reasonable expense
of Tenant, to perform all such cleaning and maintenance and to make any such
repairs or to repair any damage or injury to the Building or the Premises caused
by moving property of Tenant in or out of the Building, or by installation or
removal of furniture or other property, or by misuse by, or neglect of Tenant or
Tenant’s servants, employees, agents, contractors, customers, patrons, invitees,
or licensees.

 

6.1.3 Compliance with Law. The Tenant will not use or occupy, or permit any
portion of the Premises to be used or occupied (a) in violation of any law,
ordinance, order, rule, regulation, certificate of occupancy, or other
governmental requirement, or (b) for any disreputable business or purpose, or
(c) in any manner or for any business or purpose that creates risks of fire or
other hazards, or that would, in any way violate, suspend, void or increase the
rate of fire or liability or any other insurance of any kind at any time carried
by Landlord on the Building in which the Premises are located. The Tenant will
comply with all laws, ordinances, orders, rules, regulations or other
governmental requirements relating to the use, condition or occupancy of the
Premises and all rules, orders, regulations and requirements of the board of
fire underwriters, or other similar body, having jurisdiction over the Building.
The Tenant may defer compliance so long as the validity of any such law,
ordinance, order or regulation shall be contested by Tenant in good faith and by
appropriate legal proceedings, if Tenant first gives Landlord appropriate
assurance or security against any loss, cost or expense on account thereof.
Landlord acknowledges that the Premises are currently free of any violation of
any governmental order or regulation.

 

Any increase in the cost of insurance carried by Landlord documented in writing
to Tenant, attributable to Tenant’s activities, property or improvements in the
Premises or Tenant’s failure to observe its obligations under this Lease will be
payable by Tenant to Landlord, from time to time, on demand or on account of or
based upon anything whatsoever done on the Premises, except if the same was
caused by the negligence, fault or misconduct of Landlord, its agents, servants
or employees. In respect of all of the foregoing, Tenant shall indemnify
Landlord from and against all costs, expenses (including reasonable attorneys’
fees), and liabilities incurred in or in connection with any such claim, action
or proceeding brought thereon; and, in case of any action or proceeding brought
against Landlord by reason of any such claim, Tenant, upon notice from Landlord
and at Tenant’s expense, shall resist or defend such action or proceeding and
employ counsel therefor reasonably satisfactory to Landlord.

 

17

 

 

6.1.4 Indemnification by Tenant. To the extent permitted by law to save Landlord
harmless, and to exonerate and indemnify Landlord from and against any and all
claims, liabilities or penalties asserted by or on behalf of any person, firm,
corporation or public authority on account of injury, death, damage or loss to
person or property in or upon the Premises arising out of the use or occupancy
of the Premises by Tenant or by any person claiming by, through or under Tenant
(including, without limitation, all patrons, employees and customers of Tenant),
or arising out of any delivery to or service supplied to the Premises, or on
account of or based upon anything whatsoever done on the Premises, except if the
same was caused by the negligence, fault or misconduct of Landlord, its agents,
servants or employees. In respect of all of the foregoing, Tenant shall
indemnify Landlord from and against all costs, expenses (including reasonable
attorneys’ fees), and liabilities incurred in or in connection with any such
claim, action or proceeding brought thereon; and, in case of any action or
proceeding brought against Landlord by reason of any such claim, Tenant, upon
notice from Landlord and at Tenant’s expense, shall resist or defend such action
or proceeding and employ counsel therefor reasonably satisfactory to Landlord.

 

6.1.5 Indemnification by Landlord. To the extent permitted by law to save Tenant
harmless, and to exonerate and indemnify Tenant from and against any and all
claims, liabilities or penalties asserted by or on behalf of any person, firm,
corporation or public authority on account of injury, death, damage or loss to
person or property caused by Landlord, its agents, servants or employees. In
respect of all of the foregoing, Landlord shall indemnify Tenant from and
against all costs, expenses (including reasonable attorneys’ fees), and
liabilities incurred in or in connection with any such claim, action or
proceeding brought thereon; and, in case of any action or proceeding brought
against Tenant by reason of any such claim, Landlord, upon notice from Tenant
and at Landlord’s expense, shall resist or defend such action or proceeding and
employ counsel therefor reasonably satisfactory to Tenant.

 

6.1.6 Landlord’s Right to Enter. To permit Landlord and its agents to enter into
and examine the Premises, to show the Premises (only during the final 9 months
of then current term; provided that Tenant did not exercise its right to renew
pursuant to Section 2.3 above) and to make repairs to the Premises. Except in
emergencies, such entry shall be after reasonable notice to Tenant and at
reasonable times.

 

6.1.7 Personal Property at Tenant’s Risk. All of the furnishings, fixtures,
equipment, effects and property of every kind, nature and description of Tenant
and of all persons claiming by, through or under Tenant which, during the
continuance of this Lease or any occupancy of the Premises by Tenant or anyone
claiming under Tenant, may be on the Premises, shall be at the sole risk and
hazard of Tenant and if the whole or any part thereof shall be destroyed or
damaged by fire, water or otherwise, or by the leakage or bursting of water
pipes, steam pipes, or other pipes, by theft or from any other cause, no part of
said loss or damage is to be charged to or to be borne by Landlord, unless
caused by the negligence, fault or misconduct of the Landlord except that
Landlord shall in no event be indemnified or held harmless or exonerated from
any liability to Tenant or to any other person, for any injury, loss, damage or
liability to the extent prohibited by law.

 

18

 

 



6.1.8 Yield Up. At the expiration of the Term or earlier termination of this
Lease: to surrender all keys to the Premises; to remove all of its trade
fixtures and personal property in the Premises; to remove such installations
made by it as Landlord may request (provided that the Landlord notified the
Tenant that such alterations must be removed at the time such alterations were
approved by the Landlord) and all Tenant’s signs wherever located; to repair all
damage caused by such removal and to yield up the Premises broom-clean and in
the same good order and repair in which Tenant is obliged to keep and maintain
the Premises by the provisions of this Lease subject to reasonable wear and tear
and damage by fire or other casualty. Any property not so removed after notice
to Tenant shall be deemed abandoned and may be removed and disposed of by
Landlord in such manner as Landlord shall determine and Tenant shall pay
Landlord the reasonable cost and expense incurred by it in effecting such
removal and disposition and in making any incidental repairs and replacements to
the Premises and for use and occupancy during the period after the expiration of
the Term and prior to its performance of its obligations under this subsection
6.1.8. Tenant shall further indemnify Landlord against all loss, cost and damage
resulting from Tenant’s failure and delay in surrendering the Premises as above
provided.

 

6.1.9 Holdover. If the Tenant remains in the Premises beyond the expiration or
earlier termination of this Lease, such holding over shall be without right and
shall not be deemed to create any tenancy, but the Tenant shall be a tenant at
sufferance only at a daily rate of rent equal to one hundred fifty percent
(150%) times the rent and other charges in effect under this Lease as of the day
prior to the date of expiration of this Lease.

 

6.1.10 Rules and Regulations. To comply with all reasonable Rules and
Regulations of general applicability to all tenants of the Building hereafter
made by Landlord, of which Tenant has been given written notice. A copy of the
current Rules and Regulations are attached hereto as Exhibit D, and Landlord
reserves the right to change the same from time to time. Landlord shall not be
liable to Tenant for the failure of other tenants of the Building to conform to
such Rules and Regulations. The Landlord agrees to use reasonable efforts to see
to it that other tenants of the Building conform to such Rules and Regulations.

 

6.1.11 Estoppel Certificate. Upon not less than fifteen (15) days’ prior written
request by Landlord, to execute, acknowledge and deliver to Landlord a statement
in writing certifying that this Lease is unmodified and in full force and effect
and that Tenant has no defenses, offsets or counterclaims against its
obligations to pay the Fixed Rent and Additional Rent and any other charges and
to perform its other covenants under this Lease (or, if there have been any
modifications, that the Lease is in full force and effect as modified and
stating the modifications and, if there are any defenses, offsets or
counterclaims, setting them forth in reasonable detail), and the dates to which
the Fixed Rent and Additional Rent and other charges have been paid. Any such
statement delivered pursuant to this subsection 6.1.11 may be relied upon by any
prospective purchaser or mortgagee of the Premises, or any prospective assignee
of such mortgage. Upon not less than fifteen (15) days’ prior written request by
Tenant, Landlord agrees to execute, acknowledge and deliver to Tenant a similar
estoppel certificate, including a statement as to whether Tenant is in default,
in a form reasonably acceptable to Landlord.

 

6.2 Negative Covenants. Tenant covenants at all times during the Term and such
further time (prior or subsequent thereto) as Tenant occupies the Premises or
any part thereof:

 

19

 

 



6.2.1 Assignment and Subletting. Not to assign or sublet all or any portion of
the Premises without the prior written consent of the Landlord which consent
shall not be unreasonably withheld or delayed. In the event Landlord consents to
a subletting or assignment of all or any portion of the Premises, it shall be a
condition of any such subletting or assignment that the sublessee or assignee
agree in writing with Landlord to be bound by each and every term, covenant and
condition contained in this Lease. Tenant shall have the right, without
Landlord’s consent, to assign this Lease to an entity controlling, controlled by
or under common control with Tenant or to a corporation into which Tenant is
merged or consolidated so long as, on the completion of such merger,
consideration, acquisition or assumption, the successor has a net worth not less
than the Tenant’s net worth, immediately prior to such merger, consolidation,
acquisition or assumption. No assignment or subletting shall relieve the Tenant
of its obligations hereunder. It shall be a condition to any assignment that the
assignee shall agree to be bound by all obligations of the Tenant coming due
after such assignment and that Landlord may rely on such agreement.

 

If for any assignment or sublease consented to by Landlord hereunder Tenant
receives rent or other consideration, either initially or over the Term of the
assignment or sublease in excess of the rent called for hereunder, or in case of
sublease of part, in excess of such rent fairly allocable to the part, after
appropriate adjustments to assure that all other payments called for hereunder
are appropriately taken into account and after deduction for reasonable expenses
of Tenant in connection with the assignment or sublease, to pay to Landlord as
additional rent fifty (50%) percent of the excess of each such payment of rent
or other consideration received by Tenant promptly after its receipt.

 

6.2.2 Nuisance. Not to injure, deface or otherwise harm the Premises; nor commit
any nuisance; nor permit in the Premises any vending machine (except such as is
used for the sale of merchandise to employees of Tenant) or inflammable fluids
or chemicals (except such as are customarily used in connection with standard
office equipment); nor permit any cooking to such extent as requires special
exhaust venting; nor permit the emission of any objectionable noise or odor; nor
make, allow or suffer any waste; nor make any use of the Premises which is
contrary to any law or ordinance or which will invalidate any of Landlord’s
insurance; nor conduct any auction, fire, “going out of business” or bankruptcy
sales.

 

6.2.3 Hazardous Wastes and Materials. Not to dispose of any hazardous wastes,
hazardous materials or oil on the Premises or the Property, or into any of the
plumbing, sewage, or drainage systems thereon, and to indemnify and save
Landlord harmless from all claims, liability, loss or damage arising on account
of the use or disposal by Tenant (or any person claiming by, through or under
Tenant including, without limitation, all customers, employees and suppliers of
Tenant) of hazardous wastes, hazardous materials or oil, including, without
limitation, liability under any federal, state, or local laws, requirements and
regulations, or damage to any of the aforesaid systems. Tenant shall comply with
all governmental reporting requirements with respect to hazardous wastes,
hazardous materials and oil, and shall deliver to Landlord copies of all reports
filed with governmental authorities with respect to same.

 

20

 

 

6.2.4 Floor Load; Heavy Equipment. Not to place a load upon any floor of the
Premises exceeding the floor load per square foot area which such floor was
designed to carry and which is allowed by law, which for purposes of this
subsection, is 125 lbs. per square foot. Landlord reserves the right to
prescribe the weight and position of all heavy business machines and equipment,
including safes, which shall be placed so as to distribute the weight. Business
machines and mechanical equipment which cause vibration or noise shall be placed
and maintained by Tenant at Tenant’s expense in settings sufficient to absorb
and prevent vibration, noise and annoyance. Tenant shall not move any safe,
heavy machinery, heavy equipment, freight or fixtures into or out of the
Premises except in such manner and at such time as Landlord shall in each
instance authorize.

 

6.2.5 Installation, Alterations or Additions. Not to make any installations,
alterations or additions in, to or on the Premises not to permit the making of
any holes (other than by small nails and screws for hanging pictures and the
like) or for the purpose of running telephone and data communications wiring in
the walls, partitions, ceilings or floors without on each occasion obtaining the
prior written consent of Landlord, and then only pursuant to plans and
specifications approved in writing by Landlord in advance in each instance;
Tenant shall pay promptly when due the entire cost of any work to the Premises
undertaken by Tenant so that the Premises shall at all times be free of liens
for labor and materials, and at Landlord’s request Tenant shall furnish to
Landlord a bond or other security acceptable to Landlord assuring that any work
commenced by Tenant will be completed in accordance with the plans and
specifications theretofore approved by Landlord and assuring that the Premises
will remain free of any mechanics’ lien or other encumbrance arising out of such
work. In any event, Tenant shall forthwith bond against or discharge any
mechanics’ liens or other encumbrances that may arise out of such work. Tenant
shall procure all necessary licenses and permits at Tenant’s sole expense before
undertaking such work. All such work shall be done in a good and workmanlike
manner employing materials of good quality and so as to conform with all
applicable zoning, building, fire, health and other codes, regulations,
ordinances and laws. Tenant shall save Landlord harmless and indemnified from
all injury, loss, claims or damage to any person or property occasioned by or
arising out of such work; provided, that in the event of a third party claim,
Tenant shall have the right to defend such claim with counsel reasonably
acceptable to Landlord.

 

6.2.6 Abandonment. Not to abandon or vacate the Premises during the Term, except
that a temporary cessation of Tenant’s business upon the Premises shall not be
considered abandonment or vacation where such cessation is caused by (i)
Tenant’s employee vacation policy; (ii) temporary labor or economic conditions,
war or acts of God or any Force Majeure event;; or (iii) repairs, renovations or
improvements conducted in accordance with the terms of this Lease.

 

6.2.7 Signs. No signs or blinds may be put on or in any window by Tenant or on
the Building’s facade without the prior written consent of Landlord. Any signs
or lettering in the public corridors or on the doors must be submitted to
Landlord for written approval before installation which shall not be
unreasonably withheld or delayed. Said submissions must be professionally drawn
to scale. Neither Landlord’s name, nor the name of the Building shall be used
without Landlord’s consent in any advertising material (except on business
stationery or as an address in advertising matter) nor shall any such name, as
aforesaid, be used in any undignified, confusing, detrimental or misleading
manner. Landlord shall provide Tenant’s signage as part of its directory listing
within the Building and Tenant shall have the right, subject to receipt of
applicable governmental permits and licenses, to install signs at the Tenant’s
expense as follows: monument signage facing Route 1, monument signage at the
road upon entrance to the Building, an exterior sign attached to the Building.
All of such signage shall be installed by Tenant at its sole cost and expense in
accordance with plans and specifications therefor which Landlord has approved.
Tenant shall have the obligation to maintain such signage and good order and
condition.

 

21

 

 



6.2.8 Parking and Storage. Tenant, its employees, visitors and guests shall park
in designated areas only and agrees not to store any vehicles on the Property
for more than twenty four (24) hours without permission from the Landlord.
Landlord will provide parking for Tenant and other tenants of the Building on a
first come, first served basis at a ratio of 3.4 parking spaces per 1,000
rentable square feet of space within the Building without charge to Tenant.

 

ARTICLE 7.

Casualty, Eminent Domain

 

7.1 Termination. In the event that greater than fifty percent (50%) of the
Building or the Lot shall be taken by any public authority or for any public use
or destroyed by the action of any public authority (a “Taking”), then this Lease
may be terminated by either Landlord or Tenant effective on the effective date
of the Taking. In the event that the Premises shall be destroyed or damaged by
fire or casualty (a “Casualty”) and, if Landlord’s architect, engineer or
contractor shall determine that it will require in excess of one hundred eighty
(180) days from the date of the Casualty to restore the Premises, this Lease may
be terminated by either Landlord or Tenant by notice to the other within thirty
(30) days after the casualty. In the case of a Taking, such election, which may
be made notwithstanding the fact that Landlord’s entire interest may have been
divested, shall be made by the giving of notice by Landlord or Tenant to the
other within thirty (30) days after Landlord or Tenant, as the case may be,
shall receive notice of the Taking

 

7.2 Restoration. In the event of a Taking or a Casualty, if neither Landlord nor
Tenant exercises the election to terminate provided in Section 7.1, this Lease
shall continue in force and a just proportion of the Fixed Rent and other
charges hereunder, according to the nature and extent of the damages sustained
by the Premises, but not in excess of an equitable portion of the net proceeds
of insurance recovered by Landlord under the rental insurance carried pursuant
to Section 4.2.3, shall be abated until the Premises, or what may remain
thereof, shall be put by Landlord in proper condition for use subject to zoning
and building laws or ordinances then in existence, which, unless Landlord or
Tenant has exercised its option to terminate pursuant to Section 7.1, Landlord
covenants to do with reasonable diligence at Landlord’s expense. Landlord’s
obligations with respect to restoration shall not require Landlord to expend
more than the net proceeds of insurance recovered or damages awarded for such
Casualty or Taking and made available for restoration by Landlord’s mortgagees.
“Net proceeds of insurance recovered or damages awarded” refers to the gross
amount of such insurance or damages less the reasonable expenses of Landlord in
connection with the collection of the same, including, without limitation, fees
and expenses for legal and appraisal services.

 

7.3 Award. Irrespective of the form in which recovery may be had by law, all
rights to damages or compensation shall belong to Landlord in all cases. Tenant
hereby grants to Landlord all of Tenant’s rights to such damages and
compensation and covenants to deliver such further assignments thereof as
Landlord may from time to time request.

 

22

 

 

ARTICLE 8.

Defaults

 

8.1 Events of Default. (a) If Tenant shall default in the performance of any of
its obligations to pay the Fixed Rent or Additional Rent hereunder and if such
default shall continue for ten (10) days after written notice from Landlord
designating such default or if within thirty (30) days after written notice from
Landlord to Tenant specifying any other default or defaults Tenant has not
commenced diligently to correct the default or defaults so specified or has not
thereafter diligently pursued such correction to completion, or (b) if any
assignment of the Lease shall be made by Tenant or any guarantor of Tenant for
the benefit of creditors, or (c) if Tenant’s Leasehold interest shall be taken
on execution, or (d) if a lien or other involuntary encumbrance is filed against
Tenant’s Leasehold interest, and is not discharged within ten (10) days
thereafter, or (e) if a petition is filed by Tenant or any guarantor of Tenant
for liquidation, or for reorganization or an arrangement under any provision of
any bankruptcy law or code as then in force and effect, or (f) if an involuntary
petition under any of the provisions of any bankruptcy law or code is filed
against Tenant or any guarantor of Tenant and such involuntary petition is not
dismissed within sixty (60) days thereafter, then, and in any of such cases,
Landlord and the agents and servants of Landlord may, to the extent permitted by
applicable law, in addition to and not in derogation of any remedies for any
preceding breach of covenant, immediately or at any time thereafter without
demand or notice and with or without process of law (forcibly, if necessary)
enter into and upon the Premises or any part thereof in the name of the whole or
mail a notice of termination addressed to Tenant, and repossess the same as of
Landlord’s former estate and expel Tenant and those claiming through or under
Tenant and remove its and their effects (forcibly, if necessary) without being
deemed guilty of any manner of trespass and without prejudice to any remedies
which might otherwise be used for arrears of rent or prior breach of covenant,
and upon such entry or mailing as aforesaid this Lease shall terminate, Tenant
hereby waiving all statuary rights to the Premises (including without limitation
rights of redemption, if any, to the extent such rights may be lawfully waived)
and Landlord, without notice to Tenant, may store Tenant’s effects, and those of
any person claiming through or under Tenant, at the expense and risk of Tenant,
and, if Landlord so elects, may sell such effects at public auction or private
sale and apply the net proceeds to the payment of all sums due to Landlord from
Tenant, if any, and pay over the balance, if any, to Tenant.

 

8.2 Remedies. In the event that this Lease is terminated under any of the
provisions contained in Section 8.1 or shall be otherwise terminated for breach
of any obligation of Tenant, Tenant covenants to pay punctually to Landlord all
the sums and to perform all the obligations which Tenant covenants in this Lease
to pay and to perform in the same manner and to the same extent and at the same
time as if this Lease had not been terminated. In calculating the amounts to be
paid by Tenant pursuant to the preceding sentence Tenant shall be credited with
the net proceeds of any rent obtained by Landlord by reletting the Premises,
after deducting all Landlord’s reasonable expense in connection with such
reletting, including, without limitation, all repossession costs, brokerage
commissions, fees for legal services and expenses of preparing the Premises for
such reletting (excluding the cost of any buildout incurred for any new tenant),
it being agreed by Tenant that Landlord may (i) relet the Premises or any part
or parts thereof, for a term or terms which may at Landlord’s option be equal to
or less than or exceed the period which would otherwise have constituted the
balance of the Term and may grant such concessions and free rent as Landlord in
its sole judgment considers advisable or necessary to relet the same and (ii)
make such alterations, repairs and decorations in the Premises as Landlord in
its sole judgment considers advisable or necessary to relet the same, and no
action of Landlord in accordance with the foregoing or failure to relet or to
collect rent under reletting shall operate or be construed to release or reduce
Tenant’s liability as aforesaid. In lieu of the foregoing, Landlord may elect to
recover, and Tenant shall pay forthwith to Landlord, as compensation, the excess
of the total rent reserved for the residue of the Term over the rental value of
the Premises for said residue of the Term discounted at the then discount rate
of the Federal Reserve Bank of Boston. In calculating the rent reserved there
shall be included, in addition to the Fixed Rent and Additional Rent, the value
of all other considerations agreed to be paid or performed by Tenant for said
residue. Landlord agrees to use commercially reasonable efforts to mitigate
damages.

 

23

 

 

8.3 Remedies Cumulative. Any and all rights and remedies which Landlord or
Tenant may have under this Lease, and at law and in equity, shall be cumulative
and shall not be deemed inconsistent with each other, and any two or more of all
such rights and remedies may be exercised at the same time insofar as permitted
by law.

 

8.4 Landlord’s Right to Cure Defaults. Landlord may, but shall not be obligated
to, cure, at any time, after written notice to Tenant as required by Section
8.1, any default by Tenant under this Lease; and whenever Landlord so elects,
all costs and expenses incurred by Landlord, including reasonable attorneys’
fees, in curing a default shall be paid, as Additional Rent, by Tenant to
Landlord on demand, together with lawful interest thereon from the date of
payment by Landlord to the date of payment by Tenant.

 

8.5 Effect of Waivers of Default. Any consent or permission by either party
hereunder to any act or omission which otherwise would be a breach of any
covenant or condition herein, shall not in any way be held or construed (unless
expressly so declared) to operate so as to impair the continuing obligation of
any covenant or condition herein, or otherwise, except as to the specific
instance, operate to permit similar acts or omissions.

 

8.6 No Waiver, Etc. The failure of either party hereunder to seek redress for
violation of, or to insist upon the strict performance of, any covenant or
condition of this Lease shall not be deemed a waiver of such violation nor
prevent a subsequent act, which would have originally constituted a violation.
The receipt by Landlord of rent with knowledge of the breach of any covenant of
this Lease shall not be deemed to have been a waiver of such breach by Landlord.
No consent or waiver, express or implied, by either party hereunder to or of any
breach of any agreement or duty shall be construed as a waiver or consent to or
of any other breach of the same or any other agreement or duty.

 

8.7 No Accord and Satisfaction. No acceptance by Landlord of a lesser sum than
the Fixed Rent, Additional Rent or any other charge then due shall be deemed to
be other than on account of the earliest installment of such rent or charge due,
nor shall any endorsement or statement on any check or any letter accompanying
any check or payment as rent or other charge be deemed an accord and
satisfaction, and Landlord may accept such check of payment without prejudice to
Landlord’s right to recover the balance of such installment or pursue any other
remedy in this Lease provided.

 

24

 

 

ARTICLE 9.

Rights of Mortgage Holders

 

9.1 Rights of Mortgage Holders. The word “mortgage” as used herein includes
mortgages, deeds of trust or other similar instruments evidencing other
voluntary liens or encumbrances, and modifications, consolidations, extensions,
renewals, replacements and substitutes thereof. The word “holder” shall mean a
mortgagee, and any subsequent holder or holders of a mortgage. Until the holder
of a mortgage shall enter and take possession of the Property for the purpose of
foreclosure, such holder shall have only such rights of Landlord as are
necessary to preserve the integrity of this Lease as security. Upon entry and
taking possession of the Property for the purpose of foreclosure, such holder
shall have all the rights of Landlord. No such holder of a mortgage shall be
liable either as mortgagee or as assignee, to perform, or be liable in damages
for failure to perform, any of the obligations of Landlord unless and until such
holder shall enter and take possession of the Property for the purpose of
foreclosure. Upon entry for the purpose of foreclosure, such holder shall be
liable to perform all of the obligations of Landlord.

 

The covenants and agreements contained in this Lease with respect to the rights,
powers and benefits of a holder of a mortgage (particularly, without limitation
thereby, the covenants and agreements contained in this Section 9.1) constitute
a continuing offer to any person, corporation or other entity, which by
accepting a mortgage subject to this Lease, assumes the obligations herein set
forth with respect to such holder; such holder is hereby constituted a party of
this Lease as an obligee hereunder to the same extent as though its name were
written hereon as such; and such holder shall be entitled to enforce such
provisions in its own name. Tenant agrees on request of Landlord to execute and
deliver from time to time any agreement which may be necessary to implement the
provisions of this Section 9.1.

 

9.2 Lease Superior or Subordinate to Mortgages. It is agreed that the rights and
interest of Tenant under this Lease shall be (i) subject or subordinate to any
present or future mortgage or mortgages and to any and all advances to be made
thereunder, and to the interest of the holder thereof in the Premises or any
property of which the Premises are a part if Landlord shall elect by notice to
Tenant to subject or subordinate the rights and interest of Tenant under this
Lease to such mortgage or (ii) prior to any present or future mortgage or
mortgages, if Landlord shall elect, by notice to Tenant, to give the rights and
interest of Tenant under this Lease priority to such mortgage; in the event of
either of such elections and upon notification by Landlord to that effect, the
rights and interest of Tenant under this Lease should be deemed to be
subordinate to, or have priority over, as the case may be, said mortgage or
mortgages, irrespective of the time of execution or time of recording of any
such mortgage or mortgages (provided that, in the case of subordination of this
Lease to any future mortgages, the holder thereof agrees (i) to abide by the
terms and conditions of this Lease and (ii) not to disturb the possession of
Tenant so long as Tenant is not in default hereunder). Tenant agrees it will,
upon request of Landlord, execute, acknowledge and deliver any and all
instruments deemed by Landlord necessary or desirable to give effect to or
notice of such subordination or priority. Any mortgage to which this Lease shall
be subordinated may contain such terms, provisions and conditions as the holder
deems usual or customary.

 

25

 

 

At the request of Tenant, Landlord shall obtain on Tenant’s behalf an agreement
from any present holder of a mortgage on the Property that such holder, in
exercising any of its rights under such mortgage, shall not disturb the
possession or any other rights of Tenant under this Lease and that such
mortgagee will accept Tenant as Tenant of the Premises under the terms and
conditions of this Lease so long as Tenant performs its obligations hereunder
and agrees to attorn to such mortgagee.

 

ARTICLE 10.

Miscellaneous Provisions

 

10.1 Notices from One Party to the Other. All notices required or permitted
hereunder shall be in writing and addressed, if to the Tenant, at the Original
Notice Address of Tenant and after the Commencement Date at the Premises or such
other address as Tenant shall have last designated by notice in writing to
Landlord, if to Landlord, at the Original Notice Address of Landlord or such
other address as Landlord shall have last designated by notice in writing to
Tenant. Any notice shall be deemed duly given when mailed to such address
postage prepaid, by registered or certified mail, return receipt requested, or
when delivered to such address by hand or by Federal Express or comparable
overnight courier.

 

10.2 Quiet Enjoyment. Landlord agrees that upon Tenant’s paying the rent and
performing and observing the agreements, conditions and other provisions on its
part to be performed and observed, Tenant shall and may peaceably and quietly
have, hold and enjoy the Premises during the Term hereof without any manner of
hindrance or molestation from Landlord or anyone claiming under Landlord,
subject, however, to the terms of this Lease.

 

10.3 Lease not to be Recorded. Tenant agrees that it will not record this Lease.
Both parties shall, upon the request of either, execute and deliver a notice or
short form of this Lease in such form, if any, as may be permitted by applicable
statute.

 

10.4 Limitation of Landlord’s Liability. The term “Landlord” as used in this
Lease so far as covenants or obligations to be performed by Landlord are
concerned, shall be limited to mean and include only the owner or owners at the
time in question of the Property, and in the event of any transfer or transfers
of title to said Property, the Landlord (and in case of any subsequent transfers
or conveyances, the then grantor) shall be concurrently freed and relieved from
and after the date of such transfer or conveyance of all liability as respects
the performance of any covenants or obligations on the part of the Landlord
contained in this Lease thereafter to be performed, it being intended hereby
that the covenants and obligations contained in this Lease on the part of
Landlord, shall, subject as aforesaid, be binding on the Landlord, its
successors and assigns, only during and in respect of their respective
successive periods of ownership of said Leasehold interest or fee, as the case
may be. Notwithstanding the foregoing (1) Landlord shall not be released from
its obligations under this Lease unless the transferee agrees in writing, for
the benefit of the Tenant, to assume Landlord’s obligations under the Lease from
and after the date of transfer; and (2) if Landlord assigns its interest in this
Lease as additional security, this assignment shall not release Landlord from
its obligations under this Lease. Tenant, its successors and assigns, shall not
assert nor seek to enforce any claim for breach of this Lease against any of
Landlord’s assets other than Landlord’s interest in the Property and in the
rents, issues and profits thereof, and Tenant agrees to look solely to such
interest for the satisfaction of any liability or claim against Landlord under
this Lease, it being specifically agreed that in no event whatsoever shall
Landlord (which term shall include, without limitation, any general or limited
partner, trustees, beneficiaries, officers, directors, or stockholders of
Landlord) ever be personally liable for any such liability. Landlord hereby
covenants and represents that it is as of the date of this Lease the sole owner
of the Building and the Property. In no event shall the Landlord ever be liable
to the Tenant for consequential or indirect damages, lost profits or the like.

 

26

 

 



10.5 Acts of God. In any case where either party hereto is required to do any
act, then delays caused by or resulting from a Force Majeure Event shall not be
counted in determining the time during which work shall be completed, whether
such time be designated by a fixed date, a fixed time or a “reasonable time”,
and such time shall be deemed to be extended by the period of such delay;
provided that the affected party uses commercially reasonable efforts to
minimize such delay and the affected party’s negligence or misconduct did not
contribute to the same. However, Force Majeure should not delay the payment of
rent.

 

10.6 Landlord’s Default. Landlord shall not be deemed to be in default in the
performance of any of its obligations hereunder unless it shall fail to perform
such obligations and such failure shall continue for a period of thirty (30)
days after notice thereof or such additional time as is reasonably required to
correct any such default provided within such time Landlord has taken material
affirmative action to cure.

 

10.6.1 Landlord’s Default - Tenant’s Remedy. If Tenant is prevented from using
and does not use, all or part of the Premises as a result of Landlord’s default
and, if the default continues for five consecutive business days after
Landlord’s receipt of notice from Tenant of the alleged default, the Fixed Rent
and Additional Rent payable under this Lease shall be abated or reduced from
that 5 day period for such time that Tenant continued to be prevented from
using, and does not use, the affected area (meaning the part that is the
specific subject of the default and surrounding areas of the Premises, if any,
the use of which is negatively affected by the default)of the Premises, in the
proportion that the affected area bears to the total rentable area of the
Premises.

 

10.7 After Hours and Holiday Heating and Air Conditioning. Heating and air
conditioning can be provided to Tenant during evenings, weekends and holidays
provided that the Landlord receives at least twenty four (24) hours prior
written notice from the Tenant of the need for heat or air conditioning. The
charge for such service is thirty five ($35.00) dollars per hour which amount is
subject to increase as utility costs increase. Any charges for this service
shall be due and payable on the first of the following month.

 

10.8 Applicable Law and Construction. This Lease shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts and,
if any provisions of this Lease shall to any extent be invalid, the remainder of
this Lease shall not be affected thereby. There are no oral or written
agreements between Landlord and Tenant affecting this Lease. This Lease may be
amended, and the provisions hereof may be waived or modified only by instruments
in writing executed by Landlord and Tenant. The titles of the several Articles
and Sections contained herein are for convenience only and shall not be
considered in construing this Lease. Unless repugnant to the context, the words
“Landlord” and “Tenant” appearing in this Lease shall be construed to mean those
named above and their respective heirs, executors, administrators, successors
and assigns, and those claiming through or under them respectively. If there be
more than one tenant the obligations imposed by this Lease upon Tenant shall be
joint and several.

 

27

 

 



10.9 Brokerage. Landlord and Tenant represent to each other that they have not
dealt with any real estate brokers or sales representatives other than CB
Richard Ellis/New England (“Brokers”) in connection with this Lease. Landlord
agrees to indemnify and hold harmless Tenant, and Tenant agrees to indemnify and
hold harmless Landlord from and against all threatened or asserted claims,
liabilities, costs or damages (including reasonable attorney’s fees and
disbursements) which they may incur as a result of a breach of this
representation. Landlord agrees to pay Broker commission(s) in accordance with a
separate written agreement.

 

10.10 Right of First Offer. Provided that and so long as Tenant is not in
default hereunder beyond the expiration of applicable notice and cure periods
and Tenant and its Affiliates occupy substantially all of the Premises, then
Tenant shall have the following right of first offer with respect to any space
in the Building.: Landlord shall provide notice (the “Offer Notice”) to Tenant
offering the space to Tenant prior to signing any bona fide Letter of Intent for
any space on the first floor. Tenant acknowledges that the third floor of the
Building is currently occupied by another tenant (the “Other Tenant”) under a
long-term lease and the right of first offer herein for the third floor premises
shall go into effect only after the Other Tenant has vacated the third floor
premises. Tenant also acknowledges that the Other Tenant likewise has a right of
first offer with respect to the first floor premises that becomes effective only
after the first lease is executed for the entire space or a portion of the space
and that in the event that the Other Tenant exercises its rights under its right
of first offer for the entire first floor or a portion of the first floor
premises, its rights shall take precedence over the rights herein granted to the
Tenant.

 

The Offer Notice shall describe the space and the rental therefor which Landlord
requires, and the other financial terms and conditions of such leasing, and the
proposed term thereof. If within ten (10) days after the date of the Offer
Notice, the Tenant gives notice to Landlord accepting the offer set forth in the
Offer Notice, then the same shall become a leasing between Landlord and Tenant
upon all of the terms and conditions set forth in this lease, except that the
financial terms and conditions set forth in the Offer Notice shall apply to said
offered premises and Landlord and Tenant shall enter into an amendment to this
lease confirming such leasing. If Tenant does not respond to Landlord within
such ten (10) day period or fails to execute such an amendment within fifteen
(15) days after its receipt thereof from Landlord, then Landlord shall have the
right to enter into a lease for the offered premises with a third party upon
such terms and conditions as the Landlord determines.

 

Notwithstanding anything to the contrary contained in this Section, if at the
time that space becomes available for leasing there are less than two (2) years
then remaining in the term of this lease and no option to extend then exists,
then Landlord shall not be obligated to offer such space to Tenant but if at
such option to extend exists, then Landlord shall send the Offer Notice to
Tenant. Tenant will have ten (10) days to accept the terms and conditions
contained in the Offer Notice and thirty (30) days to negotiate terms and
conditions to extend the term of the Premises or exercise its renewal option;
otherwise Tenant shall not have the right to lease the premises set forth in the
Offer Notice.

 

28

 

 

10.11 Roof Deck. Provided that Tenant obtains all necessary governmental
licenses and approvals, Tenant shall have the right to construct an accessible
roof deck with access to the deck through the Tenant’s cafeteria on the front of
the Building, the size, design and specific location of the roof deck to be
subject to the Landlord’s reasonable approval. Said roof deck shall be
constructed at Tenant’s sole cost and expense and Tenant shall maintain the same
in good order and condition and shall be responsible for any damage to the
Building including, without limitation, the roof as a result of the
construction, installation, maintenance or operation of said roof deck. Said
roof deck, once constructed, shall be deemed to be part of the Tenant’s Premises
for all purposes under this Lease, but in no event adding rentable square
footage to the Premises. Tenant shall utilize the roof deck in a manner which
does not cause any interference with the operations of other tenants at the
Building and is consistent with the image and quality of the Building.

 

10.12 Landlord Work Landlord is currently performing the following improvements
to the Building: the installation of a new roof and updating the rooftop HVAC
units and shall complete such work prior to the Commencement Date. In addition
thereto, Landlord shall perform the following work which shall be completed
prior the Commencement Date: Landlord shall relocate the first floor HVAC units
which are visible from the second floor so that the same shall no longer be
visible from the second floor and shall replace the first floor roof within a
new rubber membrane. Said work shall be performed by Landlord at its sole cost
and expense.

 

In addition thereto, Landlord shall modify the main staircase from the first
floor to the second floor Premises in accordance with a plan prepared by
Landlord and reasonably approved by Tenant and the cost of such modification
shall be deducted from the Tenant Allowance. Landlord shall complete such work
prior to the Commencement Date provided, subject to any delays caused by Tenant.
In addition the Landlord responsibilities are further defined in the
Landlord/Tenant Responsibility Matrix which is attached as Exhibit F.

 

29

 

 

IN WITNESS WHEREOF, the parties hereby have executed this Indenture of Lease in
multiple copies, each to be considered an original hereof, as a sealed
instrument on the day and year noted in Exhibit I as the Execution Date.

 

  LANDLORD:       RIVER RIDGE LIMITED PARTNERSHIP       By: Cornerstone
Corporation   Its Managing Agent       By: /s/ Paul J. Tryder     Paul J. Tryder
    President       TENANT:       CORBUS PHARMACEUTICALS, INC.       By: /s/
Yuval Cohen   Name: Yuval Cohen   Its: Chief Executive Officer     Hereunto duly
authorized

 

30

 

 

exhibit a

 

legal description

 

[ex10-1_001.jpg]

 

 A-1 

   

 

[ex10-1_002.jpg]

 



 A-2 

   

 

exhibit a-1

 

[ex10-1_003.jpg] 



A-1-12

 

 

exhibit B

 

HOLIDAY SCHEDULE FOR 500 RIVER RIDGE DRIVE

 

MONTH HOLIDAY     January New Year’s Day     February Presidents’ Day     April
Patriot’s Day     May Memorial Day     July Independence Day     September Labor
Day     October Columbus Day     November Thanksgiving Day     December
Christmas Day



 

No heating, air conditioning or janitorial service will be provided on these
days.

 

B-1

 

 

EXHIBIT C

 

SPECIFICATIONS FOR CORNERSTONE CORPORATION

 

JANITORIAL SERVICE SCHEDULE

 



500 RIVER RIDGE DRIVE

NORWOOD

 

AREAS SERVICES: LOBBIES, ENTRANCEWAYS AND COMMON AREAS

 

 

SERVICE 5 DAYS A WEEK, MONDAY THROUGH FRIDAY

 

 

DAILY

 

 

WEEKLY

 

 

MONTHLY

  SEMI ANNUAL  

 

ANNUAL

                      Empty all trash receptacles and remove collected waste to
dumpster. Replace plastic liners as needed. Damp wipe all exterior surfaces of
containers. Liners to be provided by customer.   X                              
        Remove by sifting all cigarette ashes and butts from sand urns. Replace
discolored sand as necessary. Damp wipe all exterior surfaces on containers.   X
                                      Spot clean by damp wiping, fingerprints,
smears and smudges on walls, doors, frames, kick and push plates, handles, light
switches, elevator call and directory plates, glass partitions, entry doors and
building directories.   X                                       Dust and damp
wipe as required, all horizontal and vertical surfaces of furniture.   X        
                              Clean both sides of all door glass and damp wipe
door frames and handles.   X                                       Dust mop all
hard floor surfaces.   X                                       Clean interior
glass walls.   X                                       Clean and sanitize all
drinking fountains.   X                                       Wash and rinse al
hard floor surfaces.   X                                       Vacuum daily.   X
               

 

C-1

 

 

SPECIFICATIONS FOR CORNERSTONE CORPORATION

 

JANITORIAL SERVICE SCHEDULE

 

500 RIVER RIDGE DRIVE

NORWOOD

 

AREA SERVICED: ELEVATOR

 

SERVICE 5 DAYS A WEEK, MONDAY THROUGH FRIDAY

 

 

DAILY

 

 

WEEKLY

 

 

MONTHLY

  SEMI ANNUAL  

 

ANNUAL

                      Wipe clean all metal surfaces of elevator doors and
interior panels.   X                                       Vacuum, clean and
polish as necessary, elevator doors and tracks.   X                            
          Vacuum clean carpeted floor surfaces in elevators. Inspect for spots
and stains and other foreign matter and remove where possible.   X              
 

 

C-2

 

 

SPECIFICATIONS FOR CORNERSTONE CORPORATION

 

JANITORIAL SERVICE SCHEDULE

 

500 RIVER RIDGE DRIVE

NORWOOD

 

AREA SERVICED: GENERAL OFFICE AREAS

 

SERVICE 5 DAYS A WEEK, MONDAY THROUGH FRIDAY

 

 

DAILY

 

 

WEEKLY

 

 

MONTHLY

  SEMI ANNUAL  

 

ANNUAL

                      Empty all trash receptacles and remove collected waste to
dumpster. Replace plastic liners as needed. Damp wipe all exterior surfaces of
containers.   X                                       Empty all recycling
containers and remove collected material to recycling dumpster.       X        
                          Clean and sanitize all drinking fountains using a
germicidal detergent solution. Clean all exposed metal surfaces.   X            
                          Dust and spot clean, all horizontal surfaces of
counter tops, desks, chairs, tables, office equipment, lights, window ledges,
and units, partitions and filing cabinets.   X                                  
    Spot clean by damp wiping fingerprints, smears and smudges on walls,
partitions, doors, door frames, and light switches.   X                        
              Vacuum clean all traffic lanes and obviously soiled carpeted
areas.   X                                       Vacuum clean all exposed
carpeted floor surfaces, including edges, corners, and under easily moved
furniture. Inspect carpet for spots and stains, and remove where possible.   X  
                                    Dust mop and spray buff all hard floor
surfaced flooring.       X            

 

C-3

 

 

SPECIFICATIONS FOR CORNERSTONE CORPORATION

 

JANITORIAL SERVICE SCHEDULE

 

500 RIVER RIDGE DRIVE

NORWOOD

 

AREA SERVICED: EXECUTIVE OFFICE AREA. CONFERENCE ROOMS AND TRAINING ROOMS

 

SERVICE 5 DAYS A WEEK, MONDAY THROUGH FRIDAY

 

 

DAILY

 

 

WEEKLY

 

 

MONTHLY

  SEMI ANNUAL  

 

ANNUAL

                      Empty all trash receptacles and remove collected waste to
dumpster. Replace plastic liners as needed. Damp wipe all exterior surfaces of
containers.   X                                       Empty all recycling
containers and remove collected materials to recycling dumpster.       X        
                          Dust and spot clean all horizontal surfaces of counter
tops, desks, chairs, tables, office equipment, window ledges and heating units,
partitions and filing cabinets, polish as needed.   X                          
            Spot clean by damp wiping fingerprints, smears and smudges on walls,
partitions, doors, door frames and light switches.   X                          
            Dust all pictures, charts and similar wall hangings.       X        
                          Damp wipe all telephones.       X                    
              Vacuum clean all exposed carpeted floor surfaces, including edges,
corners, and under easily moved furniture. Inspect carpet for spots and stains
and remove when possible.   X                                       Hand brush
or vacuum clean all upholstered furniture as needed.           X                
              Clean all interior glass.   X                 Empty and damp wipe
all ash trays, removing all visible signs of tar and ash haze.   X              
                        Clean and sanitize all drinking fountains using a
germicidal detergent solution. Clean all exposed metal surfaces.   X            
   

 

C-4

 

 

SPECIFICATIONS FOR CORNERSTONE CORPORATION

 

JANITORIAL SERVICE SCHEDULE

 

500 RIVER RIDGE DRIVE

NORWOOD

 

AREA SERVICED: RESTROOMS AND LOCKER AREAS

 

SERVICE 5 DAYS A WEEK, MONDAY THROUGH FRIDAY

 

 

DAILY

 

 

WEEKLY

 

 

MONTHLY

  SEMI ANNUAL  

 

ANNUAL

                      Clean and polish all chrome fittings and brightwork,
including shelves, flushometers and metal dispensers.   X                      
                Clean, sanitize and polish all vitreous fixtures including
toilet bowels, urinals, and sinks using a germicidal detergent solution.   X    
                                  Clean and sanitize both sides of all toilet
seats with a germicidal solution.   X                                      
Clean and polish all mirror and glass.   X                                      
Dust and spot clean all toilet partitions, tile/walls and receptacles.   X      
                                Remove spots and splashes from urinal wall
partitions.   X                                       Wash and sanitize all
partitions, tile walls and enamel surfaces.           X                        
      Empty all refuse containers, inserting liner as needed.   X              
                        Refill all dispensers including sanitary napkins, soap,
toilet tissue, paper towels, cups, etc.   X                                    
  Wash and sanitize exterior of all containers.   X                            
          Dust mop or sweep floors thoroughly; wash and rinse using a germicidal
detergent solution spray buff when applicable.   X                              
        Machine scrub and rinse all floor surfaces.       X                    
              Dust all exposed surfaces of lockers and fully clean all showers
using a germicidal detergent solution.   X                                      
Dust or vacuum clean ceiling diffusers.           X        

 

C-5

 

 

SPECIFICATIONS FOR CORNERSTONE CORPORATION

 

JANITORIAL SERVICE SCHEDULE

 

500 RIVER RIDGE DRIVE

NORWOOD

 

AREA SERVICED: COMMUNICATING STAIRWAYS

 

SERVICE 5 DAYS A WEEK, MONDAY THROUGH FRIDAY

 

 

DAILY

 

 

WEEKLY

 

 

MONTHLY

  SEMI ANNUAL  

 

ANNUAL

                      Sweep stairs and dust handrails.   X                      
                Wash stairwells.   X                

 

C-6

 

 

SPECIFICATIONS FOR CORNERSTONE CORPORATION

 

JANITORIAL SERVICE SCHEDULE

 

500 RIVER RIDGE DRIVE

NORWOOD

 

AREA SERVICED: COMPUTER ROOMS

 

SERVICE 5 DAYS A WEEK, MONDAY THROUGH FRIDAY

 

 

DAILY

 

 

WEEKLY

 

 

MONTHLY

  SEMI ANNUAL  

 

ANNUAL

                      Empty all trash receptacles and remove collected waste to
dumpster. Replace plastic liners as needed.   X                                
      Dust mop hard floor surfaces and damp mop any spills or stains.   X      
         

 

C-7

 

 

SPECIFICATIONS FOR CORNERSTONE CORPORATION

 

JANITORIAL SERVICE SCHEDULE

 

500 RIVER RIDGE DRIVE

NORWOOD

 

AREA SERVICED: KITCHENETTES

 



SERVICE 5 DAYS A WEEK, MONDAY THROUGH FRIDAY

 



DAILY

 



WEEKLY

 



MONTHLY

  SEMI ANNUAL  



ANNUAL

                      Empty all trash receptacles, and remove trash to dumpster.
Remove and replace plastic liner and wash exterior surfaces of container with a
germicidal detergent solution.   X                                       Wash
interior of trash receptacles using a germicidal solution.       X              
                    Dust and damp wipe all counter tops, removing all visible
stains and spills.   X                                       Brush clean, and
spot clean, as needed, all cafeteria chairs.   X                                
      Damp wipe all cafeteria and lunch room tables.   X                        
              Damp wipe all appliances, removing all signs of spillage and
stains.   X                                       Dust mop hard surface floors,
and damp mop and rinse removing spots and stains.   X                          
            Damp mop and spray buff hard surface floors maintaining a high gloss
shine.       X                                   Clean all vending machines.   X
                                      Refill paper towel dispensers.   X        
                              Dump coffee pots and rinse.   X                

 

C-8

 

 

SPECIFICATIONS FOR CORNERSTONE CORPORATION

 

JANITORIAL SERVICE SCHEDULE

 

500 RIVER RIDGE DRIVE

NORWOOD

 

AREA SERVICED: EMERGENCY STAIRWAY

 

SERVICE 5 DAYS A WEEK, MONDAY THROUGH FRIDAY

 

 

DAILY

 

 

WEEKLY

 

 

MONTHLY

  SEMI ANNUAL  

 

ANNUAL

                      Police for litter.       X                                
  Sweep stairs and dust handrails.           X        

 

C-9

 

 



EXHIBIT D

 

RULES AND REGULATIONS

 

1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls shall not be obstructed or encumbered by any tenant or used
for any purpose other than ingress and egress to and from the Premises.

 

2. No awnings or other projections shall be attached to the outside walls of the
Building without the prior written consent of Landlord, which shall not be
unreasonably withheld or delayed. No curtains, blinds, shades, screens or plants
shall be attached to or hung in, or used in connection with, any window or door
of the Premises without the prior written consent of Landlord, which shall not
be unreasonably withheld or delayed. Such awnings, projections, curtains,
plants, blinds, shades, screens or other fixtures must be of a quality, type,
design and color, and attached in the manner approved by Landlord.

 

3. A building directory listing Tenant’s name and location will be maintained in
the main lobby of the Building by and at the expense of Landlord and the number
of such listings shall be at the discretion of Landlord. No sign, advertisement,
notice or other lettering shall be exhibited, inscribed, painted or affixed by
any Tenant on any part of the outside of the Premises or the Building or so as
to be visible from outside the Building . No sign, advertisement, notice or
other lettering shall be exhibited, inscribed, painted or affixed by any Tenant
on any part of the inside of the Premises or the Building without the prior
written consent of Landlord which shall not be unreasonably withheld or delayed.
In the event of the violation of the foregoing by any Tenant, Landlord may
remove same without any liability, and may charge the expense incurred by such
removal to the Tenant or Tenants violating this rule. Interior signs on doors
and directory tablet shall be inscribed, painted or affixed for each Tenant, at
each Tenant’s expense, and shall be of a size, color and style acceptable to
Landlord.

 

4. The sashes, sash doors, skylights, windows and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by any Tenant, nor shall any bottles, parcels
or other articles be placed on the windowsills.

 

5. No show cases or other articles shall be put in front of, or affixed to any
part of the exterior of the Building, nor placed in the lobby, halls, corridors,
vestibules or fire escapes, stairways or mechanical rooms.

 

6. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substance shall be thrown therein. All damages resulting
from any misuses of the fixtures shall be borne by the Tenant who, or whose
servants, employees, agents, visitors or licensees, shall have caused the same.

 

7. Tenant shall not mark, paint, drill into, or in any way deface any part of
the Premises or the Building of which they form a part, except in connection
with hanging artwork, furnishings or decorations. No boring, cutting or
stringing of wires shall be permitted, except with the prior written consent of
Landlord, and as Landlord may direct. Tenant shall not lay linoleum, or other
similar floor covering, so that the same shall come in contact with the floor of
the Premises, and, if linoleum or other similar floor covering is desired to be
used, an interlining of builder’s deadening felt shall be first affixed to the
floor by a paste or other material, soluble in water, the use of cement or other
similar adhesive material being expressly prohibited.

 

D-1

 

 

8. No, vehicles or animals of any kind shall be brought in or kept about the
Premises, and no cooking shall be done or permitted by Tenant on the Premises
except for preparation of beverages and heating foods and liquids in a microwave
oven. Tenant shall not cause or permit any unusual or objectionable odors to be
produced upon or permeate from the Premises.

 

9. No space in the Building, except as provided in individual leases, shall be
used for manufacturing, for the storage of merchandise or for the sale of
merchandise, goods or property of any kind at auction.

 

10. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of this or neighboring buildings
or premises or those having business with them whether by the use of any musical
instrument, radio, talking machine, unmusical noise, whistling, singing, or in
any other way. Tenant shall not throw anything out of doors, windows, skylights
or down the passage ways.

 

11. Tenant, including any of Tenant’s servants, employees, agents, visitors, or
licensees, shall not at any time bring or keep upon the Premises any
inflammable, combustible or explosive fluid, chemical or substance, except to
those normally used or kept in business offices.

 

12. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
the mechanism thereof without the prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed. Tenant must, upon the
termination of its tenancy, restore to Landlord all keys (properly labeled) of
stores, offices and toilet rooms, either furnished to, or otherwise procured by
Tenant and in the event of the loss of any keys, so furnished, Tenant shall pay
Landlord the cost thereof. In the event any locks are inoperable upon the
termination of the tenancy, the Tenant shall pay for repair thereof unless
caused by Landlord’s negligence.

 

13. All removals, or the carrying in or out of any safes, freight, furniture or
bulky matter of any description must take place during the hours which Landlord
or its agents may reasonably determine from time to time; and in the event
Landlord incurs any expenses, including costs for overtime wages for building
personnel, in connection with said removals or carrying in or out, said expenses
shall be paid by Tenant. Landlord reserves the right to inspect all freight to
be brought into the Building and to exclude from the Building all freight which
violates any of these Rules and Regulations or the lease of which these Rules
and Regulations are a part.

 

14. Tenant shall not occupy or permit any portion of the Premises demised to him
to be occupied for the possession, storage, manufacture or sale of liquor, or of
any illegal or hazardous substance except for those normally used or kept in
business offices.

 

D-2

 

 

15. Landlord shall have the right to prohibit any advertising by any Tenant
which, in Landlord’s reasonable opinion, tends to impair the reputation of the
Building or its desirability as a building for offices, and upon written notice
from Landlord, Tenant shall refrain from or discontinue such advertising. Tenant
shall not use the name of the Building or its owner in any advertising without
the express consent in writing of Landlord.

 

16. Tenant shall not install or permit the installation or use of any machines
dispensing goods for sale, including without limitation foods, beverages,
cigarettes or cigars. No food or beverage shall be carried in the public halls
and elevators of the Building except in closed containers.

 

17. The Premises shall not be used for lodging or sleeping or for any immoral or
illegal purpose.

 

18. Canvassing, soliciting and peddling in the Building is prohibited and each
Tenant shall cooperate to prevent the same by notifying Landlord. Landlord
reserves the right to inspect any parcel or package being removed from the
Building by Tenant, its employees, representatives and business invitees.

 

19. There shall not be used in any space or in the public halls of the Building,
either by a Tenant or by jobbers or others in the delivery of or receipt of
merchandise, any hand trucks, except those equipped with rubber tires and side
guards.

 

D-3

 

 

EXHIBIT E

 

SHARED PRESENTATION ROOM

 



[ex10-1_004.jpg]



 

E-1

 

 

EXHIBIT F

 

● LANDLORD/TENANT RESPONSIBILITY MATRIX

 

Tenant: Corbus Pharmaceuticals

Landlord: Cornerstone

Property:500 River Ridge Drive, Norwood

MA, 2nd Floor

 

Description   Tenant Responsibility   Landlord Responsibility   Comments
Ensuring properly functioning HVAC system including VAV boxes  

 

 

  X   Landlord is responsible for properly functioning HVAC system. Landlord
responsible for repairing or replacing any nonfunctioning VAV boxes. All
repairs, replacement and maintenance of HVAC system including VAV boxes during
lease term shall be Landlord’s responsibility. Replace first floor roof with
rubber membrane and no rocks       X     Building permits for Construction   X  
    Tenant’s contractor shall be responsible for securing the permit and tenant
will pay any out of pocket costs, including mutually agreed architectural and
engineering fees Mechanical, HVAC, plumbing and building waste systems all in
good working order       X     Mechanical and other drawings required for
building permits   X       Tenant to engage architectural and engineering firms
to prepare all required documentation for permitting. Fire Alarm devices within
Tenant areas, connected to Base Building system and addressable Fire Command
Center   X         Reconstruction and buildout of tenant space including
electrical work, lighting, walls flooring , ceiling and any plumbing to tenant
kitchen within tenant space   X       Tenant to hire and enter into contract
with General Contractor Adding software and controls to elevator that only allow
access to 2nd Floor with card or FOB access   X       Tenant is responsible for
software and controls of elevator security. Lighting in base building areas    
  X   Landlord is responsible for common area lighting. Install signs: 1 on
building, 1 monument signs at curb on River Ride and 1 on Route 1   X       Size
and location to be mutually acceptable but similar in size to Blue Hill Banks
signs. Install sign within Directory Listing within the building       X    
Base Building telecommunications room       X    





 

Guarantee-1

 

 

Telephone/data system, including service, wiring and distribution   X        
Modification of sprinkler piping and head layout to suit tenant build-out   X  
      Security system to enter building       X     Modifying and securing the
glass door to the third floor so that third floor tenant cannot access the 2nd
floor and Corbus can’t access the third floor       X   Blue Hills bank
presently has access to 2nd floor. Landlord will modify and/or remove glass door
and stairwell as needed and determined by Landlord to secure the Premises.
Security system to enter tenant space   X        



 

Guarantee-2

 

